

 
 

--------------------------------------------------------------------------------

 
Execution Version



 


 
LEASE AGREEMENT
 
BETWEEN
 
OTR-MCC LLC
 
LANDLORD
 
AND
 
PDI, INC.
 
TENANT
 
DATED AS OF NOVEMBER 3, 2009
 
POD “A”
 
MORRIS CORPORATE CENTER
 
PARSIPPANY, NEW JERSEY
 

NYC/443314.6



 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


Page

  LEASE AGREEMENT 
 
    1  




  PRELIMINARY STATEMENT 
 
    1  

 
                                                                 

    DEFINITIONS  
 
    1  

 
                                                                   

  TERMS AND CONDITIONS 
 
    7  



 

  1.  
Premises 
    7  

 

  2.  
Term 
    8  

 

  3.  
Rent 
    8  

 

  4.  
Construction 
    15  

 

  5.  
Use of the Premises 
    16  

 

  6.  
Alterations 
    17  

 

  7.  
Mechanics’ Liens 
    19  

 

  8.  
Maintenance and Repair 
    20  

 

  9.  
Common Areas 
    21  

 

  10.  
Building Services 
    22  

 

  11.  
Estoppel Certificates 
    27  

 

  12.  
Indemnification; Waiver of Claims 
    27  

 

  13.  
Insurance 
    28  

 

  14.  
Waiver of Subrogation 
    29  

 

  15.  
Holding Over 
    29  

 

  16.  
Assignment and Sublease 
    30  

 

  17.  
Quiet Enjoyment 
    33  

 

  18.  
Compliance with Laws and with Rules and Regulations 
    33  

 

  19.  
Fire and Casualty 
    34  

 

  20.  
Eminent Domain 
    35  

 

  21.  
Default 
    35  

 

  22.  
Waiver of Default or Remedy 
    38  

 

  23.  
Landlord’s Lien 
    38  

 

  24.  
Uniform Commercial Code 
    39  

 

  25.  
Excusable Delay 
    39  

 

  26.  
Subordination of Lease 
    39  

 

  27.  
Notices and Consents 
    41  

 

  28.  
Security Deposit 
    42  

 

NYC/443314.6



 
 

--------------------------------------------------------------------------------

 

 

  29.  
Miscellaneous Taxes
    45  

      

  30.  
Brokerage Commission 
    45  

 

  31.  
Substitute Premises 
    45  

 

  32.  
Hazardous Devices and Hazardous Materials 
    47  

 

  33.  
Exculpation 
    49  

 

  34.  
Signs 
    49  

 

  35.  
Locks 
    49  

 

  36.  
Employment 
    50  

 

  37.  
Plumbing 
    50  

 

  38.  
Certain Rights Reserved to Landlord 
    50  

 

  39.  
Miscellaneous 
    50  

 

  40.  
Relationship of Parties 
    52  

 

  41.  
Gender and Number 
    52  

 

  42.  
Topic Headings 
    52  

 

  43.  
Counterparts 
    52  

 

  44.  
Entire Agreement 
    52  

 

  45.  
Recording 
    52  

 

  46.  
Governing Law; Invalidity of any Provisions 
    53  

 

  47.  
Failure to Give Possession 
    53  

 

  48.  
Renewal Option 
    53  

 

  49.  
Termination Option 
    55  

 

  50.  
Conference Room 
    56  

 

  51.  
Satellite Dish 
    56  

 



NYC/443314.6



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
BUILDINGS


EXHIBIT A-1
SECOND FLOOR PREMISES


EXHIBIT A-2
STORAGE SPACE


EXHIBIT B
LEGAL DESCRIPTION


EXHIBIT C
COMMENCEMENT DATE AGREEMENT


EXHIBIT D
WORK AGREEMENT BETWEEN OTR-MCC LLC AND PDI, INC.


EXHIBIT E
TENANT ESTOPPEL CERTIFICATE


EXHIBIT F
RULES AND REGULATIONS


EXHIBIT G
CLEANING SCHEDULE


EXHIBIT H
DESIGN CRITERIA


EXHIBIT I
PARKING PLAN


EXHIBIT J
FORM OF LETTER OF CREDIT


EXHIBIT K
ADDITIONAL INSUREDS




 



NYC/443314.6



 
 

--------------------------------------------------------------------------------

 

LEASE AGREEMENT
 
THIS LEASE AGREEMENT (this “Lease”), dated as of November 3, 2009 is between
OTR-MCC LLC, a Delaware limited liability company (“Landlord”), having an
address at c/o OTR, 275 East Broad Street, Columbus, Ohio  43215-3771 and PDI,
INC., a Delaware corporation (“Tenant”), having an address at Saddle River
Executive Centre, 1 Route 17 South, Saddle River, NJ 07458.
PRELIMINARY STATEMENT
 
Landlord is the owner in fee simple of the parcel of land known and designated
as Lot 43.04 in Block 136 on the Tax Map of the Township of Parsippany-Troy
Hills, County of Morris, State of New Jersey, upon which are located two (2)
three (3) story office buildings and certain related improvements.  Tenant
desires to lease a portion of the rentable area on the second (2nd) floor of Pod
“A” and the first floor of Pod “B” of the building identified as Morris
Corporate Center 1 and designated as such on Exhibit A attached hereto, in
accordance with, and subject to, the provisions of this Lease.
 
NOW, THEREFORE, in consideration of the foregoing recitals which are
incorporated into the operative provisions of this Lease by this reference and
other good and valuable consideration receipt and adequacy of which are hereby
conclusively acknowledged, Landlord and Tenant agree as follows:
 
DEFINITIONS
 
For all purposes of this Lease and all agreements supplemental thereto or
modifying this Lease, the following terms shall have the meanings herein
specified:
 
“Additional Costs” shall have the meaning given such term in the Work Agreement.
 
“Additional Rent” shall mean all sums of money, other than Base Rent, as shall
become due and payable by Tenant hereunder, including, but not limited to,
Tenant Electric Charge and Supplemental Electric Charge.
 
“Agent” shall have the meaning given such term in Section 30.
 
“Alterations” shall have the meaning given such term in Section 6(a).
 
“Architect” shall have the meaning given such term in the Work Agreement.
 
“Base Rent” shall mean the fixed rent payable pursuant to Section 3(v).
 
“Base Rent Commencement Date” shall mean the six (6) month anniversary of the
Commencement Date.
 
“Base Year” shall mean the calendar year ending December 31, 2010.
 

 
NYC/443314.6



 
- 1 -

--------------------------------------------------------------------------------

 

“Base Year Operating Expenses” shall mean the Operating Expenses actually paid
or incurred for the Office Complex during the Base Year, subject to adjustment
by a Gross-Up as defined in Section 3(d).
 
“Base Year Taxes” shall mean the Real Estate Taxes, as defined in Section
3(b)(ii), actually paid or incurred for the Office Complex during the Base Year.
 
“Building” shall mean the building located on the Property known as Morris
Corporate Center 1 and designated as such on Exhibit A attached hereto and by
this reference made a part hereof and in which the Premises are located.
 
“Buildings” shall mean collectively the two (2) three (3) story office buildings
located on the Property known as Morris Corporate Center 1 and 2.
 
“Building Holidays” shall mean Sunday, New Year’s Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day and the day after, and Christmas
Day, as each of such holidays are celebrated in the State of New Jersey.
 
“Building Systems” shall have the meaning given such term in Section 8(b).
 
“Bureau” shall have the meaning given such term in Section 32(b).
 
“Business Days” shall mean all days, excluding Saturdays, Sundays and all days
observed by either the State of New Jersey or the federal government and by the
labor unions servicing the Building as legal holidays.
 
“Business Hours” shall mean 8:00 a.m. to 6:00 p.m. on Mondays through Fridays,
and 8:00 a.m. to 1:00 p.m. on Saturdays, excluding Building Holidays.
 
“CADD” shall have the meaning given such term in the Work Agreement.
 
“Cash Security” shall have the meaning given such term in Section 28(g).
 
“Commencement Date” shall mean the date that the Tenant Improvements in the
Second Floor Premises are Substantially Complete, which the parties estimate to
be January 1, 2010.
 
“Common Area” or Common Areas” shall mean those parts of the Buildings and other
improvements designated by Landlord from time to time for the common use of all
tenants, including among other facilities, halls, elevator and other lobbies,
delivery passages, drinking fountains, telephone closets, janitorial closets and
other similar facilities, public toilets, cafeteria and the like, and all
garages, loading docks, parking lots, service buildings or similar improvements
operated, owned or maintained, in whole or in part, by Landlord, and all
parkways, drives, green spaces, parks, fountains or other facilities owned,
operated or maintained, in whole or in part, by Landlord, or otherwise made
available by Landlord for use by all tenants of the Property, whether used in
conjunction with the use of such space by the other occupants or used
exclusively by tenants of the Property, all of which facilities shall be subject
to Landlord’s reasonable management and control and shall be operated and
maintained for the benefit of all tenants.
 

 
- 2 -

--------------------------------------------------------------------------------

 

“Common Area Electric” shall mean the electrical energy charges for the Common
Areas of the Office Complex.
 
“Conference Facility” shall have the meaning given such term in Section 50.
 
“Construction Plans” shall have the meaning given such term in the Work
Agreement.
 
“Cost of Tenant Improvements” shall have the meaning given such term in the Work
Agreement.
 
“Co-op Broker” shall have the meaning given such term in Section 30.
 
“Default Rate” shall have the meaning given such term in Section 3.
 
“Early Termination Date” shall have the meaning given such term in Section
49(a).
 
“Early Termination Notice” shall have the meaning given such term in Section
49(a).
 
“Event of Default” means a default of a party’s obligations under this Lease
after (a) the giving of notice, if any is required hereunder, and (b) the
expiration of applicable grace or cure periods, if any.
 
“Excusable Delay” shall mean a delay caused by governmental action or lack
thereof, extraordinary shortages or unreasonable unavailability of materials
and/or supplies, industry-wide labor disputes, strikes, slow downs, job actions,
picketing, secondary boycotts, fire or other casualty, delays in transportation,
acts of god, requests of any governmental agencies or authorities, court or
administrative orders or regulations, adjustment of insurance, acts of declared
or undeclared war, public disorder, riot or civil commotion, or when applied to
an obligation of Landlord by anything else beyond the reasonable control of
Landlord or when applied to an obligation of Tenant, anything else beyond the
reasonable control of Tenant.
 
“Exercise Date” shall have the meaning given such term in Section 48(a).
 
“Final Plans” shall have the meaning given such term in the Work Agreement.
 
“Governmental Authority” shall mean any governmental instrumentality, authority
or body (including, without limitation, the township, county, state or federal
governments, any agency, subdivision or department of any of the foregoing or
any other quasi-governmental agency, or any fire insurance rating organization)
that has jurisdiction over the Office Complex or the use or operation thereof.
 
“Gross-Up” shall have the meaning given such term in Section 3(d).
 
“Hazardous Materials” shall have the meaning given such term in Section 32(d).
 
 “ISRA” shall have the meaning given such term in Section 32(b).
 
“Lease” or “this Lease” consists of this Lease Agreement and Exhibits A through
K attached hereto and incorporated herein by reference.
 

 

 



 
- 3 -

--------------------------------------------------------------------------------

 

“Lease Year” shall mean each calendar year.
 
“Legal Requirements” shall have the meaning given such term in Section 18(a).
 
“Letter of Credit” shall have the meaning given such term in Section 28(a).
 
“Letter of Credit Delivery Date” shall have the meaning given such term in
Section 28(g).
 
“Liquidated Damages” shall have the meaning given such term in Section 21(b).
 
“Market Value Rent” shall have the meaning given such term in Section 48(d).
 
“MVR Notice” shall have the meaning given such term in Section 48(e).
 
“MVR Objection Notice” shall have the meaning given such term in Section 48(e).
 
“NJDEP” shall have the meaning given such term in Section 32(b).
 
“New Survey” shall have the meaning given such term in Section 10(a).
 
“Office Complex” shall mean collectively the Property, the Buildings, the Common
Areas and all other improvements thereon used in connection with the operation
of the Buildings.
 
“Operating Expense Increase” shall have the meaning given such term in Section
3(d).
 
“Operating Expenses” shall have the meaning given such term in Section 3(d).
 
“Permitted Alterations” shall have the meaning given such term in Section 6(a).
 
“Pod A” shall mean the area of the Building identified as Pod A on Exhibit A
attached hereto and incorporated herein by reference.
 
“Pod B” shall mean the area of the Building identified as Pod B on Exhibit A
attached hereto and incorporated herein by reference.
 
“Premises” shall mean collectively, the Second Floor Premises and the Storage
Space.
 
“Property” shall mean the land commonly known as Lot 43.04 in Block 136 on the
Tax Map of Parsippany-Troy Hills, New Jersey, as more particularly described on
Exhibit B, attached hereto and incorporated herein by reference.
 
“Real Estate Taxes” shall have the meaning given such term in Section 3(c).
 
“Related Entity” shall have the meaning given such term in Section 16.
 
“Release” shall have the meaning given such term in Section 32(d).
 

 

 



 
- 4 -

--------------------------------------------------------------------------------

 

“Renewal Notice” shall have the meaning given such term in Section 48(a).
 
“Renewal Option” shall have the meaning given such term in Section 48(a).
 
“Renewal Term” shall have the meaning given such term in Section 48(a).
 
“Rent” shall mean and be deemed to include Base Rent, Additional Rent and any
other sums payable by Tenant hereunder.
 
“Rentable Area of the Office Complex” shall be deemed to mean Five Hundred
Twenty-One Thousand Seven Hundred (521,700) rentable square feet for all
purposes of this Lease.
 
“Requirements of Law” shall have the meaning given such term in Section 32(d).
 
“Rules and Regulations” shall mean the rules and regulations set forth on
Exhibit F, attached hereto and incorporated herein by reference, as the same may
be reasonably amended from time to time by Landlord pursuant to the provisions
of Section 18(b).
 
“Satellite Dish” shall have the meaning given such term in Section 51.
 
“Satellite Premises” shall have the meaning given such term in Section 51.
 
“Second Floor Plans” shall have the meaning given such term in the Work
Agreement.
 
“Second Floor Premises” shall mean the portion of the second (2nd) floor of Pod
A depicted by cross hatch on the floor plan attached hereto as Exhibit A-1 and
incorporated herein by reference, which the parties hereto agree shall be deemed
to consist of Twenty-Two Thousand Nine Hundred Eighty-Seven (22,987) rentable
square feet.
 
“Security Check” shall have the meaning given such term in Section 28(g).
 
“Security Deposit Amount” shall have the meaning given such term in Section
28(e).
 
“Special Work” shall mean those portions of the Tenant Improvements which, by
their nature, require a longer period for construction and completion than do
standard finishes, whether by reason of delays in Landlord’s receipt of
specially-ordered or fabricated materials selected by Tenant or the intricacies
and/or time-consuming nature of actually performing the work or
otherwise.  Landlord agrees that it shall notify Tenant of those items, if any,
it deems to be Special Work within five (5) Business Days of receipt of proposed
plans (or any partial submission thereof) from Tenant specifying such Special
Work and in such notice to recommend substitute materials or procedures which
would not constitute Special Work.  Tenant shall have the right, within five (5)
Business Days after being notified of any Special Work in accordance with the
preceding sentence, to issue a change order to Landlord that provides that
Tenant intends to:  (a) perform such work itself as Tenant Installations (as
defined in the Work Agreement); (b) substitute other work or finishes for the
Special Work; or (c) delete the Special Work from the Tenant Improvements.  If
such notice is not given within such five (5) business day period, Landlord
shall proceed with the performance of such Special Work.
 

 

 



 
- 5 -

--------------------------------------------------------------------------------

 

“Structural Repairs” shall mean repairs to the structural members of the roof,
foundation, floor slabs and permanent exterior walls and support columns of the
Buildings.
 
“Storage Space” shall mean the portion of the first (1st) floor of Pod B
depicted by cross hatch on the floor plan attached hereto as Exhibit A-2 and
incorporated herein by reference, which the parties hereto agree shall be deemed
to consist of one thousand six hundred (1,600) rentable square feet.
 
“Storage Space Plans” shall have the meaning given such term in the Work
Agreement.
 
“Substantially Completed, “Substantial Completion” or words of similar import
shall mean that (a) the Tenant Improvements have been substantially completed
except for (i) details of construction, decoration and mechanical adjustments
which are minor in character, the non-completion of which will not materially
interfere with Tenant’s use and enjoyment of the Second Floor Premises and the
Storage Space, and (ii) Tenant Installations and Special Work; and (b) Landlord
shall have obtained and delivered to Tenant (i) a certificate of approval or
temporary or permanent certificate of occupancy for the Second Floor Premises
and Storage Space, or (ii) a writing executed on behalf of the applicable
governmental authority having jurisdiction over the Premises indicating that all
requirements to obtain a certificate of approval or temporary or permanent
certificate of occupancy for the Second Floor Premises and Storage Space, other
than the completion of Tenant Installations therein, shall have been
satisfied.  If any Tenant Delay occurs causing a delay in Substantial Completion
of the Second Floor Premises, the Commencement Date shall be accelerated by a
time period equal to the number of days of Tenant Delay.
 
“Substitution Space” shall have the meaning given such term in Section 31.
 
“Supplemental Electric Charge” shall have the meaning given such term in Section
10(a).
 
“Survey” shall have the meaning given such term in Section 10(a).
 
“Surveyor” shall have the meaning given such term in Section 10(a).
 
“Tax Increase” shall have the meaning given such term in Section 3(c).
 
“Tax Year” shall mean the twelve (12) month period commencing January 1 of each
year, or such other period of twelve (12) months as may be duly adopted as the
fiscal year for real estate tax purposes in Morris County, New Jersey.
 
“Tenant Delay” shall mean any act or omission of any nature by Tenant or those
holding by or through Tenant which is not an Excusable Delay and which actually
and demonstrably delays the Substantial Completion of the Second Floor Premises
or the Storage Space, including without limitation, any failure by Tenant to
submit plans when due, any failure or delay by Tenant in supplying information
or giving authorization or approvals, any delays resulting from changes made by
Tenant to the Final Plans, from the performance of Tenant Installations or
Special Work or from other non-compliance with Tenant’s obligations required by
the Work Agreement.  Landlord shall notify Tenant (which notice may be given
verbally) if Landlord
 

 

 



 
- 6 -

--------------------------------------------------------------------------------

 

believes a condition exists that would constitute a Tenant Delay hereunder.  If
Tenant fails to correct such condition to Landlord’s reasonable satisfaction
within two (2) Business Days of receipt of such notice, then a Tenant Delay
shall be conclusively deemed to exist hereunder from and after the second (2nd)
Business Day after Tenant’s receipt of such notice until such time as Tenant
corrects such condition.
 
“Tenant Electric Charge” shall mean Three Dollars ($3.00) per rentable square
foot of the Second Floor Premises per year, subject to adjustment in accordance
with Section 10(a).
 
“Tenant Improvement Allowance” shall have the meaning given such term in the
Work Agreement.
 
“Tenant Improvements” shall have the meaning given such term in the Work
Agreement.
 
“Tenant Installations” shall have the meaning given such term in the Work
Agreement.
 
“Tenant’s Proportionate Share” with respect to all Operating Expenses and Real
Estate Taxes shall mean 4.41%, representing the ratio of the rentable area of
the Second Floor Premises to the Rentable Area of the Office Complex.
 
“Term” shall mean the time period commencing on the Commencement Date and
terminating on the Termination Date.
 
“Termination Damages” shall have the meaning given such term in Section 21(b).
 
“Termination Date” shall mean the date occurring on the day before the seven (7)
year, six (6) month anniversary of the Commencement Date, which the parties
estimate to be June 30, 2017, or, if the Commencement Date occurs other than on
the first day of a calendar month, the last day of the calendar month in which
the seven (7) year, six (6) month anniversary of the Commencement Date
occurs. If the original Term is extended pursuant to the provisions of this
Lease, the Termination Date shall mean the last day of any such extended term.
 
“Termination Option” shall have the meaning given such term in Section 49(a).
 
“Termination Payment” shall have the meaning given such term in Section 49(a).
 
“Work Agreement” shall mean the agreement attached hereto as Exhibit D and
incorporated herein by reference setting forth the provisions relating to the
initial construction of the Tenant Improvements.
 
TERMS AND CONDITIONS
 
1.           Premises.  In consideration of the foregoing recitals which are
incorporated into the operative provisions of this Lease by this reference, the
Rents, terms, provisions and covenants of this Lease, the receipt and adequacy
of which are hereby conclusively acknowledged, Landlord hereby leases unto
Tenant for the Term, and Tenant hereby rents and accepts from Landlord for the
Term, the Premises.
 

 

 



 
- 7 -

--------------------------------------------------------------------------------

 

2.           Term.  a) Subject to and upon the terms and conditions set forth
below, the initial Term of this Lease shall commence on the Commencement Date
and end on the Termination Date.  Promptly upon the determination of the
Commencement Date, Landlord and Tenant shall execute an agreement setting forth
the Commencement Date, the Base Rent Commencement Date and the Termination Date,
in form and substance substantially similar to that attached hereto as Exhibit C
and incorporated herein by reference, but the failure to so execute or deliver
such agreement shall not reduce Tenant’s obligations or Landlord’s rights under
this Lease.
 
(b)           Early Occupancy.  Tenant shall have access to the Second Floor
Premises fifteen (15) days prior to the Commencement Date for the purpose of
installing furniture, equipment, telephone and data systems, provided that such
installation shall not materially interfere with the completion of any remaining
Tenant Improvements by Landlord, and provided further that such access shall be
upon all of the terms, covenants and conditions of this Lease (including
Tenant’s obligation to provide insurance), except for the commencement of the
Term and Tenant’s obligation to pay Rent.
 
3.           Rent.  Tenant hereby covenants and agrees to pay to Landlord, or to
such other person as Landlord may from time to time designate, during the Term,
at the address specified in or pursuant to Section 27, without offset,
abatement, counterclaim, or deduction whatsoever, except as expressly provided
herein, (a) the Base Rent specified in subsection (v) of this Section 3, (b) all
Additional Rent as herein provided, (c) Tenant Electric Charge, and (d)
Supplemental Electric Charge.  Base Rent, Additional Rent, Tenant Electric
Charge and Supplemental Electric Charge shall be deemed Rent and, in the event
of nonpayment thereof, Landlord shall have all the rights and remedies herein
provided for in case of nonpayment of Base Rent.  If a monthly installment of
Rent is not received on or before the tenth (10th) day of the month in which it
is due, other remedies for nonpayment of Rent notwithstanding, Tenant shall pay
to Landlord, a late charge of five percent (5%) of such installment as Rent for
the purpose of defraying Landlord’s administrative expenses incident to the
handling of such overdue payment, and such past due Rent shall bear interest at
the lesser of (i) the greater of (1) a rate of interest equal to ten percent
(10%) per annum; and (2) a rate of interest equal to the prime rate as announced
from time to time by Bank One, Columbus, N.A., plus three percent (3%) per
annum; and (ii) the maximum lawful rate (the “Default Rate”), for each day from
the tenth (10th) day of the month through the date such monthly installment of
Rent is received by Landlord.
 
(v)           Base Rent.  Commencing on the Base Rent Commencement Date, Tenant
hereby covenants and agrees to pay to Landlord, as base rent (the “Base Rent”)
during the Term of this Lease, as follows:
 
For the Second Floor Premises:
 
(a)           From the Base Rent Commencement Date through and including the
last day of the thirtieth (30th) full calendar month of the Term, an annual sum
of Twenty-Two U.S. Dollars ($22.00) per rentable square foot of the Second Floor
Premises, or Five Hundred Five Thousand Seven Hundred Fourteen U.S. Dollars
($505,714.00), payable in twelve (12) equal monthly installments of Forty-Two
Thousand One Hundred Forty-Two and 83/100 U.S. Dollars ($42,142.83); and
 

 

 



 
- 8 -

--------------------------------------------------------------------------------

 

(b)           From the first day of the thirty first (31st) full calendar month
of the Term through and including the last day of the sixtieth (60th) full
calendar month of the Term, an annual sum of Twenty-Three U.S. Dollars ($23.00)
per rentable square foot of the Second Floor Premises or Five Hundred
Twenty-Eight Thousand Seven Hundred One U.S. Dollars ($528,701.00), payable in
twelve (12) equal monthly installments of Forty-Four Thousand Fifty-Eight and
42/100 U.S. Dollars ($44,058.42); and
 
(c)           From the first day of the sixty first (61st) full calendar month
of the Term through and including the Termination Date, an annual sum of
Twenty-Four U.S. Dollar ($24.00) per rentable square foot of the Second Floor
Premises or Five Hundred Fifty One Thousand Six Hundred Eighty Eight U.S.
Dollars ($551,688.00), payable in twelve (12) equal monthly installments of
Forty Five Thousand Nine Hundred Seventy Four U.S. Dollars ($45,974.00).
 
For the Storage Space:
 
From the Base Rent Commencement Date through and including the Termination Date,
an annual sum of Twelve U.S. Dollars ($12.00) per rentable square foot of the
Storage Space, or Nineteen Thousand Two Hundred U.S. Dollars ($19,200.00) ,
payable in twelve (12) equal monthly installments of One Thousand Six Hundred
U.S. Dollars ($1,600.00).
 
Each such monthly installment shall be due and payable in advance, on or before
the first day of each and every month during the Term, without notice, demand or
set-off; provided, however, that the first month’s Base Rent for the Second
Floor Premises and the Storage Space shall be due and payable upon execution of
this Lease.  If the Base Rent Commencement Date shall fall on a day other than
the first day of a month, the Base Rent payable hereunder shall be apportioned
for the number of days remaining in that month.  If the Commencement Date shall
fall on a day other than the first day of a month, the Additional Rent, Tenant
Electric Charge and Supplemental Electric Charge payable hereunder shall be
apportioned for the number of days remaining in that month.
 
(d)           Additional Rent.
 
(A)           Operating Expenses.  If Operating Expenses in any calendar year
exceed the Base Year Operating Expenses (such excess amount being hereinafter
referred to as the “Operating Expense Increase”), Tenant shall pay to Landlord,
as Additional Rent, Tenant’s Proportionate Share of the Operating Expense
Increase as set forth below.  In determining Operating Expenses for any calendar
year (including the Base Year Operating Expenses), if during any calendar year
(1) the Office Complex is less than ninety-five percent (95%) occupied, and/or
(2) the tenant or occupant of any space in the Office Complex does not require
or desire Landlord to perform any item of work or services and the cost thereof
would otherwise have been included in Operating Expenses at the rate such
services are provided to the balance of the Office Complex, then provided such
expenses vary with the occupancy level of the Office Complex, the Operating
Expenses for such calendar year shall be adjusted to reflect the Operating
Expenses that would have been incurred had the occupancy level of the Office
Complex been ninety-five (95%) throughout such period or had such tenant
required such work or services (such procedure is referred to herein as a
“Gross-Up”).
 

 

 



 
- 9 -

--------------------------------------------------------------------------------

 

“Operating Expenses” are defined to include all direct and indirect costs and
expenses of Landlord to manage, operate, service and maintain the Property,
including the Premises, in a manner consistent with other Class “A” office
buildings in the Morris County Area.  Operating Expenses shall include, but not
be limited to, (a) costs and expenses of performing repairs or partial
resurfacing of the parking lots; (b) premium costs for liability, boiler,
extended coverage, casualty and other insurance covering the Property to be
maintained by Landlord and required by the terms of this Lease; (c) Common Area
Electric, gas, water and other utility charges for the Property, other than
Landlord’s costs of any such utilities for which Tenant or any other tenant of
the Property is obligated to pay to Landlord as an additional direct charge; (d)
repair and maintenance of HVAC systems, elevators, irrigation systems and other
mechanical systems; (e) repair and maintenance of the Common Areas and the
Buildings’ structure and roof; (f) trash removal, snow and ice removal,
landscaping and maintenance of the Property; (g) janitorial service; (h) wages,
salaries and fees of operating, auditing, accounting, maintenance and management
personnel to the extent incurred in connection with the Property; (i) all
payroll charges for such personnel, such as unemployment and social security
taxes, workers’ compensation, health, accident and group insurance, and other
so-called fringe benefits; (j) rent charges for office space chargeable to the
operation and management of the Property; (k) license permits and inspection
fees; (l) supplies and materials used in the operation and management of the
Property; (m) furnishings and equipment not treated by Landlord utilizing
commercially acceptable accounting principles as capital expenditures of the
Property; (n) depreciation, allowable under commercially acceptable accounting
principles, of the cost of any labor or cost saving devices that may, from time
to time, be placed in operation as a part of Landlord’s maintenance program; (o)
personal property taxes on property used in the operation, maintenance, service
and management of the Property; (p) the cost, as reasonably amortized by
Landlord, with interest at the rate of ten percent (10%) per annum on the
unamortized amount, of any capital improvement that reduces Operating Expenses,
but in an amount not to exceed such reduction for the relevant year; (q)
management fees relating to the Property (which management fees are calculated
as a percentage of the aggregate of all gross rent from the Office Complex, and
which percentage shall not (i) increase, over the Term of this Lease, by more
than one half of one percent (.05%) in total from the percentage rate in effect
during the Base Year, and (ii) exceed, in any event, three percent (3%) per
annum during the Term of this Lease); (r) the cost of any installation or
improvement required by reason of any law, ordinance or regulation enacted after
the date hereof or which becomes effective after the date hereof; and (s) all
other expenses reasonably necessary for the operation and management of the
Property and consistent with other “Class A” office buildings in Parsippany, New
Jersey.
 
It is agreed, however, that the foregoing costs and expenses shall exclude or
have deducted from them, as the case may be and as shall be appropriate:
 
(i)           leasing commissions;
 
(ii)           salaries or benefits for any employee above the grade of Property
manager;
 
(iii)           start-up or opening expenses;
 

 

 



 
- 10 -

--------------------------------------------------------------------------------

 

(iv)           amounts received by Landlord through proceeds of insurance or
condemnation awards to the extent the proceeds or awards are compensation for,
or reimbursement of, expenses which were previously included in expenses
hereunder;
 
(v)           cost of repairs or replacements incurred by reason of fire or
other casualty except for commercially reasonable insurance deductibles, or
caused by the exercise of the right of eminent domain;
 
(vi)           advertising, and promotional expenditures;
 
(vii)           the costs of any alterations, additions, equipment, replacements
and other items which, under generally accepted accounting principles
consistently applied, would be properly classified as capital expenditures,
except to the extent that any such alteration, addition, equipment, replacement
or improvement is required by a law, or any order or regulation of governmental
agencies, which law, order or regulation went into effect after the Commencement
Date;
 
(viii)           gross receipts, unincorporated business and corporate taxes
imposed or measured by the net income of Landlord from the operation of the
Office Complex;
 
(ix)           costs of preparing, improving or altering space or performing
other work or other tenant concessions for any existing, new or renewal tenant
including but not limited to architectural fees;
 
(x)           brokerage commissions and other leasing expenses;
 
(xi)           any management fee paid to any affiliate of Landlord to the
extent such management fee exceeds the management fees then prevailing for
comparable services furnished to comparable buildings in the area or to the
extent such fee compensates Landlord or its affiliate (in its role as management
agent) for costs customarily incurred by third party management agents without
compensation;
 
(xii)           legal fees and costs arising from (a) tenant disputes, (b)
leasing of space in the Office Complex, (c) wrongful acts or negligence of
Landlord or its agents; or (d) costs incurred in applying for any abatement of
taxes;
 
(xiii)           amounts payable to any affiliate of Landlord for the provision
of goods or services to the extent that such amounts exceed amounts that would
be payable to a third party for the provision of such goods or services;
 
(xiv)           accounting, architectural and other professional fees and
expenses incurred in connection with disputes with other tenants;
 
(xv)           electric energy costs required to be paid by tenants of the
Office Complex under their respective leases;
 
(xvi)           costs incurred due to the violation by Landlord or any tenant of
the terms and conditions of any lease pertaining to the Building;
 

 

 



 
- 11 -

--------------------------------------------------------------------------------

 

(xvii)           advertising and promotional expenses:
 
(xviii)           space planning costs;
 
(xix)           costs that are not directly attributable to the operation and
maintenance of the Office Complex;
 
(xx)           costs of repairing or replacements incurred by reason of casualty
or condemnation for which Landlord is reimbursed by insurance;
 
(xxi)           costs incurred in performing work or furnishing services for any
tenant whether or not at such tenant’s expense, and costs of performing work or
furnishing services for tenants other than Tenant, to the extent that such work
or service is in excess of any work or service that Landlord is obligated to
furnish to Tenant at Landlord’s expense;
 
(xxii)           amortization;
 
(xxiii)           debt service, financing, or principal and interest payouts on
any mortgage;
 
(xxiv)           costs with respect to a sale, financing or refinancing;
 
(xxv)           bad debts loss, rent loss or reserves for bad debt or rent loss;
 
(xxvi)           costs associated with the operation of the business entity of
Landlord including partnership audit, business entity accounting and business
entity legal matters;
 
(xxvii)                      costs arising from the presence or removal of
Hazardous Materials or substances from the Premises or the Property, including
without limitation, any retrofitting costs incurred with respect to systems
containing Freon or halon gas;
 
(xxviii)                      costs of any repair or other work or materials for
which Landlord is entitled to reimbursement by insurance, condemnation or
otherwise or required to be insured against under the Lease, or which are
covered by guaranties, warranties or service contracts;
 
(xxix)           rentals or other charges under any ground or underlying lease;
 
(xxx)           share of wages for an employee in proportion to the amount of
time such employee devotes to matters other than the Property;
 
(xxxi)           fines, penalties and interest thereof;
 
(xxxii)                      costs of works of art to the Property;
 
(xxxiii)                      depreciation of the Property;
 
(xxxiv)                      dues to professional lobbying organizations;
 
(xxxv)           costs of defending any lawsuits with any mortgagee (except to
the extent that actions of a tenant may be an issue); and
 

 

 



 
- 12 -

--------------------------------------------------------------------------------

 

(xxxvi)                      costs of purchasing any new air or development
rights for expansion of the Office Complex.
 
(B)           Real Estate Taxes.  If Real Estate Taxes in any Tax Year exceed
the Base Year Taxes (such excess amount being hereinafter referred to as the
“Tax Increase”), Tenant shall pay to Landlord, as Additional Rent, Tenant’s
Proportionate Share of the Tax Increase as set forth below.
 
“Real Estate Taxes” shall include all taxes, including state equalization
factor, if any, and assessments, special or otherwise, exclusive of penalties or
discounts levied upon or with respect to the Property, including the Premises,
imposed by any federal, state or local governmental agency, and including any
special improvement district, use, occupancy, excise, sales or other like taxes
(other than general income taxes on rent or other income from the Building
computed in the case of a graduated tax, as if Landlord’s rent and other income
from the Building was Landlord’s sole taxable income).  If due to a future
change in the method of taxation or in the taxing authority, a new or additional
real estate tax, or other tax or governmental imposition, however designated,
shall be levied against Landlord, the Buildings and/or the Property, in addition
to, or in substitution in whole or in part for any tax which would constitute
“Real Estate Taxes”, or in lieu of additional Real Estate Taxes, such tax or
imposition shall be deemed for the purposes hereof to be included within the
term “Real Estate Taxes” computed as if Landlord’s sole asset was the Property,
provided the same is a tax of general application paid or payable by owners of
commercial property generally.
 
(1)           Real Estate Taxes also shall include the expense of contesting, in
good faith, the amount or validity of any such taxes, charges or assessments,
such expense to be applicable to the period of the item contested.  Real Estate
Taxes shall not, however, include income, franchise, capital stock, estate or
inheritance taxes unless Landlord reasonably determines that such taxes are in
lieu of real estate taxes, assessments, rent, occupancy and other like excise
taxes.  For purposes of this Lease, Real Estate Taxes for any calendar year
shall be those taxes the last timely payment date for which occurs within such
calendar year.  In case of special taxes or assessments payable in installments,
only the amount of the installment(s) the last timely payment date for which
occurs on or after the first day and on or before the last day of such year
shall be included in Real Estate Taxes for that year.
 
(2)           Landlord shall retain the sole right to participate in any
proceedings to establish or contest the amount of Real Estate Taxes.  If a
complaint against valuation, protest of tax rates or other action increases or
decreases the Real Estate Taxes for any calendar year, resulting in an increase
or decrease in Additional Rent hereunder, the Real Estate Taxes for the affected
calendar year shall be recalculated accordingly and the resulting increased Rent
plus the expenses incurred in connection with such contest, or decreased
Additional Rent, less the expenses incurred in connection with such contest,
shall be paid simultaneously with or applied as a credit against, as the case
may be, the Additional Rent next becoming due.
 
(3)           If Landlord obtains a reduction of the Real Estate Taxes,
(including the Base Year Taxes) by final determination of legal proceedings or
otherwise, then: (a) the Base Year Taxes shall be reduced accordingly and all
future taxes payments shall be computed using the revised Base Year Taxes; and
(b) all Real Estate Tax payments theretofore paid or payable hereunder shall be
re-computed on the basis of such reduction and Tenant shall
 

 

 



 
- 13 -

--------------------------------------------------------------------------------

 

pay to Landlord as Additional Rent, within thirty (30) days after receipt of a
bill therefor, any deficiency between the amount of such Real Estate Tax
payments theretofore computed and the amount thereof due as a result of such
re-computations.  The provisions of this subsection shall survive the expiration
or earlier termination of this Lease for a period of two (2) years.
 
(x)           Payment of Proportionate Share.  To provide for current payments
of Operating Expenses and Real Estate Taxes, Tenant shall pay Tenant’s
Proportionate Share of the Operating Expense Increase and Tax Increase, as
reasonably estimated by Landlord from time to time, in twelve (12) monthly
installments, commencing on January 1 of the applicable Lease Year.  Landlord
and Tenant intend to estimate the amount of Operating Expenses and Real Estate
Taxes for each year and then to reconcile such estimated expenses in the
following year based on actual Operating Expenses and Real Estate Taxes for such
year paid by Landlord.  If Tenant’s Proportionate Share of the actual Operating
Expense Increase and Tax Increase shall be greater than or less than the
aggregate of all installments so paid on account to Landlord for such twelve
(12) month period, then within ten (10) days of Tenant’s receipt of Landlord’s
statement of reconciled Operating Expenses and Real Estate Taxes, Tenant shall
pay to Landlord the amount of such underpayment, or Landlord shall credit Tenant
for the amount of such overpayment against the next maturing installment(s) of
Rent, as the case may be.  The obligation of Tenant with respect to the payment
of Tenant’s Proportionate Share of the Operating Expense Increase and Tax
Increase shall survive the termination of this Lease for a period of two (2)
years.  Any payment, refund, or credit made pursuant to this subsection 3(x)
shall be made without prejudice to any right of Tenant to dispute the statement
as hereinafter provided, or of Landlord to correct any item(s) as billed
pursuant to the provisions hereof provided that any such corrections must be
made within a period of two (2) years of the date the statement was
issued.  Landlord’s failure to give such statement shall not constitute a waiver
by Landlord of its right to recover Rent that is due and payable pursuant to
this subsection 3(x).
 
(y)           Dispute of Operating Expenses and Real Estate Taxes.  If Tenant
questions in writing any such notice of reconciled Operating Expenses or Real
Estate Taxes (or revised notice thereof), and if the question is not amicably
settled between Landlord and Tenant within thirty (30) days after such notice of
reconciled Operating Expenses or Real Estate Taxes (or revised notice thereof)
has been given, Landlord shall, during the sixty (60) days next following the
expiration of such thirty (30) day period, employ an independent certified
public accountant with ten (10) or more years experience in reviewing operating
expenses and taxes on a non-contingency fee basis, which accountant shall be
reasonably satisfactory to Tenant, to audit Operating Expenses and/or Real
Estate Taxes.  Such independent certified public accountant shall certify to
Landlord and Tenant that it has employed commercially acceptable accounting
principles in reaching its determination, and agree to provide Landlord and
Tenant with an explanation for its determination. The determination of such
accountant shall be final, conclusive and binding upon Landlord and
Tenant.  Tenant understands that the actual itemization of, and the amount of
individual items constituting, Operating Expenses is confidential; and while
Landlord shall keep and make available to such accountant all records in
reasonable detail, and shall permit such accountant to examine and audit such of
Landlord’s records as may reasonably be required to verify such reconciled
Operating Expenses, at reasonable times during business hours, Landlord shall
not be required to (and the accountant shall not be permitted to) disclose to
any person, firm or corporation, including to Tenant, any
 

 

 



 
- 14 -

--------------------------------------------------------------------------------

 

such details (it being the intent of the parties that such accountant shall
merely certify to Landlord and to Tenant the correct amount of adjusted
additional Operating Expenses and/or Real Estate Taxes for the calendar
year).  Any change in the reconciled Operating Expenses and/or Real Estate Taxes
required by such accountant’s determination shall be made within thirty (30)
days after such determination has been rendered.  The expenses involved in such
determination shall be borne by Tenant and deemed to be Additional Rent under
this Lease, unless the results of such audit determine that the difference
between the Operating Expenses and/or Real Estate Taxes as determined by the
audit and the Operating Expenses and/or Real Estate Taxes as determined by
Landlord is greater than five percent (5%) of the Operating Expenses and/or Real
Estate Taxes as determined by Landlord, in which case such expenses shall be
borne by Landlord.  If Tenant does not, in writing, question the reconciled
Operating Expenses and/or Real Estate Taxes within thirty (30) days after such
notice has been given, Tenant shall be deemed to have approved and accepted such
reconciled Operating Expenses and/or Real Estate Taxes.
 
(z)           Adjustments to Operating Expenses and Real Estate Taxes.  No later
than one (1) year after receipt by Tenant of the final Operating Expense and/or
Real Estate Tax reconciliation, if a clerical error occurs or Landlord or
Landlord’s accountants discover new facts, which error or discovery causes
Operating Expenses and/or Real Estate Taxes for any period to increase or
decrease, upon notice by Landlord to Tenant of the adjusted additional Operating
Expenses and/or Real Estate Taxes for such calendar year, the adjusted
additional Operating Expenses and/or Real Estate Taxes shall apply and any
deficiency or overpayment of Tenant’s Proportionate Share of the Operating
Expense Increase and/or Tax Increase, as the case may be, shall be paid by
Tenant or taken as a credit by Tenant according to the provisions set forth
above.  This provision shall survive the termination of the Lease for a period
of two (2) years.  If the actual Operating Expenses are less than the Base Year
Operating Expenses, the Base Rent and Base Year Operating Expenses as set forth
in subsection 3(v) and 3(x) hereof shall not be reduced.
 
4.           Construction.
 
(a)           Tenant Improvements.  Landlord, at its sole cost and expense,
subject to the Tenant Improvement Allowance, shall perform the work and make the
installations in the Second Floor Premises and Storage Space that are designated
as Tenant Improvements in Exhibit D, attached hereto and incorporated herein by
reference.  Tenant shall occupy the Second Floor Premises as soon as reasonably
practicable after the same are Substantially Completed.
 
(b)           Condition of Premises.  Except as otherwise agreed to in writing,
Tenant’s taking possession of the Premises shall be presumptive evidence against
Tenant that the Premises were in good order and satisfactory condition when
Tenant took possession.  Landlord shall notify Tenant at least five (5) Business
Days prior to the anticipated date of final inspections from the applicable
governmental authority having jurisdiction and within the next five (5) Business
Days, Landlord and Tenant shall, collectively, conduct a “walk-through” of the
Premises and shall simultaneously prepare a “punch-list” of items to be
completed or corrected in the Premises.  Landlord shall complete or correct any
such punch-list items within thirty (30) days of the Commencement
Date.  Landlord and Landlord’s agents and representatives have made no
representations or promises with respect to the Premises, the Building or the
Property and no
 

 

 



 
- 15 -

--------------------------------------------------------------------------------

 

rights, easements or licenses are acquired by Tenant by implication or otherwise
except as expressly set forth herein.  At the termination of this Lease, by
lapse of time or otherwise, Tenant shall remove all Tenant’s property, including
but not limited to, trade fixtures, all of Tenant’s improvements in the Storage
Space that are not consistent with a standard office build-out, such as shelving
and racks, and all wiring and cabling, from the Premises, and shall return the
Premises broom-clean and in as good a condition as when Tenant took possession
or as the same may thereafter have been put by Landlord, except for ordinary
wear, loss by fire or other casualty, and repairs that Landlord is required to
make under this Lease.  If Tenant fails to remove any or all of its property
upon termination of this Lease, Landlord may remove the same at Tenant’s sole
cost, and Tenant shall pay Landlord on demand all reasonable costs incurred in
connection therewith.
 
(c)           Overload.  To coordinate orderly move-ins and move-outs, no
furniture, freight or equipment of any kind exceeding three hundred (300) pounds
shall be brought into the Building without prior notice to Landlord and Landlord
shall reasonably designate the time and manner of moving of the same.  Landlord
shall have the right to prescribe the weight, size and position of all safes and
other heavy equipment brought into the Building and also the times and manner of
moving the same in and out of the Building.  Safes or other heavy objects shall,
if considered necessary by Landlord, stand on supports of such thickness as is
necessary to properly distribute the weight.  Landlord will not be responsible
for loss of or damage to any such safe or property from any cause, and all
damage done to the Building by moving or maintaining any such safe or other
property shall be repaired at Tenant’s expense.
 
5.           Use of the Premises.
 
(a)           Use.  Tenant shall use the Second Floor Premises for executive,
general and administrative office use and uses ancillary and incidental thereto
and for no other purpose whatsoever.  Tenant shall use the Storage Space for
storage purposes and/or a mailroom only and for no other purpose
whatsoever.  Tenant shall not, without the prior written consent of Landlord,
exhibit, sell or offer for sale on the Premises or in the Building any article
or thing, except those articles and things essentially connected with Tenant’s
stated use of the Premises.
 
(b)           Advertisement.  Tenant shall not advertise the business,
profession or activities of Tenant conducted in the Building in any manner that
violates the letter or spirit of any code of ethics adopted by any recognized
association or organization pertaining to such business of Tenant, and shall
never use any picture or likeness of the Building in any circulars, notices,
advertisements or correspondence without Landlord’s prior written consent.
 
(c)           Solicitation.  Tenant shall not disturb, solicit, or canvass any
occupant of the Building and shall cooperate with Landlord to prevent the same.
 
(d)           Care.  Tenant shall use and occupy the Premises so that no other
occupant of any adjoining premises will be unreasonably disturbed and shall
create no nuisance in, upon or about the Premises.  Subject to the provisions of
Section 8(b), Tenant shall take good care of the Premises, the fixtures and
appurtenances thereto, and all alterations, additions and improvements
thereto.  Tenant will not make or permit to be made any use of the Premises or
any part thereof, and will not bring into or keep anything in the Premises or
any part thereof, that (i) violates any of the covenants, agreements, terms,
provisions and conditions of this Lease; (ii) directly or
 

 

 



 
- 16 -

--------------------------------------------------------------------------------

 

indirectly is forbidden by public law, ordinance or regulation of any
governmental or public authority (including zoning ordinances); (iii) is
dangerous to life, limb or property; (iv) increases the risk to Landlord or any
other tenant or invalidates or increases the premium cost of any policy of
insurance carried on the Building or covering its operation; or (v) in the
reasonable judgment of Landlord, in any way impairs the character, reputation or
appearance of the Property as a first-class office building, or impairs or
interferes with any of the services performed by Landlord for the Property.
 
(e)           Noise; Odors.  Tenant shall not use, keep or permit to be used or
kept any foul or noxious gas or substance in the Premises; permit or suffer the
Premises to be occupied or used in a manner offensive or objectionable to
Landlord or other occupants of the Building by reason of noise, odors and/or
vibrations; materially interfere in any way with other tenants or those having
business therein; or bring in or keep any animals or birds in the
Premises.  Tenant shall not use the Premises for housing accommodations or
lodging or sleeping purposes, or do any cooking therein (except, however, for
microwave use and other incidental uses associated with a typical office
kitchenette), or use any illumination other than electric light.  Landlord and
Tenant acknowledge that the Second Floor Premises is adjacent to the cafeteria
for the Office Complex.  Landlord represents that there is currently an exhaust
system in the cafeteria that vents cooking odors originating from the cafeteria
to outside the Building and Landlord shall cause the cafeteria operator to
utilize and maintain such exhaust system for the entire duration of the Lease
Term.
 
6.           Alterations.
 
(a)           Prohibition.  Tenant shall not make or allow to be made any
alterations, additions, improvements or physical changes in or to the Second
Floor Premises, the Storage Space or in or to the Building (collectively, the
“Alterations”) without the express prior written consent of Landlord in each
instance, which consent may be withheld by Landlord in its sole discretion if
the proposed Alterations (i) adversely affect the structural components of the
Building, (ii) are not designed in conformance with the Building design
criteria, (iii) adversely affect the Building systems or services provided to
other tenants of Landlord in the Office Complex, (iv) are visible from the
exterior of the Second Floor Premises, or (v) reduce the value or utility of the
Building; provided, however, that Landlord shall not be unreasonable in
withholding consent to nonstructural Alterations which are not described in
clauses (i) through (v) above.  Notwithstanding the foregoing, Landlord’s
consent shall not be required for any nonstructural alteration to the Second
Floor Premises (“Permitted Alteration”) which in each instance, (x) is not
within the Alterations described in clauses (i) through (v) of the preceding
sentence, (y) costs less than One Hundred Thousand U.S. Dollars ($100,000.00)
and (z) does not require a building permit.  Additionally, no consent shall be
required for any purely cosmetic or decorative alterations such as carpeting,
painting, decorative millwork and signage installation, which work does not
require a building permit.  All terms and provisions of this Lease applicable to
the performance of Alterations shall apply to such work other than the
requirement to provide plans and specifications and the requirement for
Landlord’s consent.  Before commencing any work in connection with the
Alterations, Tenant shall furnish to Landlord for its approval the
following:  (A) detailed plans and specifications therefor, (B) names and
addresses of each of the contractors and subcontractors, (C) copies of all
contracts, subcontracts and necessary permits, (D) such documentation as is
necessary to comply fully with the mechanics’ lien law of the state in which the
Premises is located, and (F) certificates of insurance, in form and amount
satisfactory to
 

 

 



 
- 17 -

--------------------------------------------------------------------------------

 

Landlord, from all contractors and subcontractors who will perform labor or
furnish materials, insuring Landlord against any and all liability for personal
injury, including workers’ compensation claims and for property damage that may
arise out of or be in any manner connected with the Alterations.  Any and all
contractors to be involved in performing work shall be subject to Landlord’s
prior approval, which shall not be unreasonably withheld.  In the event
Landlord’s consent is requested as may be required by this Section 6(a) and
Landlord fails to respond within ten (10) business days after receipt thereof,
Landlord shall be deemed to have consented to such request.  Upon the
Substantial Completion of any Alteration, Tenant shall deliver to Landlord
as-built plans and specifications for the Second Floor Premises reflecting the
Alterations that are suitable for computer scanning by Landlord (and, if
prepared on a CADD system, a CADD file of such plans and specifications).
 
(b)           Indemnification.  In addition to the indemnity set forth in
Section 12 of this Lease, Tenant hereby specifically agrees to indemnify, defend
and hold harmless Landlord from and against any and all liabilities, costs and
expenses of every kind and description, including reasonable attorneys’ fees,
that may arise out of or in any manner be connected with any Alterations made by
Tenant including the Tenant Improvements made by or on behalf of Tenant,
regardless of the contractor or other person or entity performing the
work.  Tenant shall pay the cost of all such Alterations and all costs
associated with decorating the Premises that may be occasioned thereby.  Upon
completion of any such Alterations, Tenant shall furnish Landlord with (i) such
documentation as is necessary to comply fully with the mechanic’s lien law of
the state in which the Premises are located; (ii) a certificate in form and
substance reasonably satisfactory to Landlord of Tenant, executed by an
authorized officer of Tenant, certifying that the Alterations (including and
Tenant Improvements) have been completed (A) in accordance with all legal
requirements, and (B) substantially in accordance with the final plans to the
extent applicable, and that all applicable governmental authorities have issued
final approval of the work as built and occupancy of the Second Floor Premises;
(iii) a certificate from Tenant, executed by Tenant by its authorized officer,
in form and substance reasonably satisfactory to Landlord, certifying that all
contractors, subcontractors and materialmen involved in the performance of the
Alterations and the furnishings of materials therefor have been paid for all
work performed and materials furnished; (iv) general releases and waivers of
lien from all consultants, contractors, subcontractors and materialmen involved
in the performance of the Alterations and who shall have performed work and/or
furnished materials; and (v) a permanent or temporary certificate of occupancy
for the Second Floor Premises issued by the governmental authority having
jurisdiction.  Notice is hereby given that Landlord shall not be liable for any
labor or materials furnished or to be furnished to Tenant upon credit, and that
no mechanic’s or other lien for such labor or material shall attach to or affect
the reversion or other estate or interest of Landlord in and to the Second Floor
Premises.  Nothing herein contained shall be deemed an authorization of the
Tenant’s contracts for improvements of the Second Floor Premises pursuant to
N.J.S.A. § 44A-3.
 
(c)           Compliance and Supervision of Alterations.  All Alterations shall
be done at Tenant’s sole expense under the guidelines established by Landlord
from time to time and the making thereof shall not interfere with the use of the
Building by other tenants other than to a de minimis extent or disturb
harmonious labor relations with Landlord’s employees, agents, contractors or
subcontractors.  All Alterations shall be installed in a good and worker-like
manner, using only materials of the same or higher quality as those installed in
the Building.  All
 

 

 



 
- 18 -

--------------------------------------------------------------------------------

 

Alterations shall comply with all requirements of Landlord’s insurance carriers
and with all laws, rules, ordinances and regulations of any lawful
authority.  Tenant shall permit Landlord to supervise construction operations in
connection with any such Alterations, if Landlord requests the right to do so
(but Landlord shall have no obligation to make such requests, or having done so,
to supervise construction).  Landlord’s supervision of construction shall be
done solely for the benefit of Landlord and shall not alter Tenant’s liability
and responsibility under this Section 6.  Tenant shall pay to Landlord all
actual, reasonable, third party costs of Landlord associated with Landlord’s
review of Tenant’s plans and specifications.
 
(d)           Landlord’s Property.  All Alterations, whether temporary or
permanent, including hardware, non-trade fixtures and wall and floor coverings,
whether placed in or upon the Premises by Landlord or Tenant, shall become
Landlord’s property and shall remain with the Premises at the termination of
this Lease, whether by lapse of time or otherwise, without compensation,
allowance or credit to Tenant; provided, however, that notwithstanding the
foregoing, Landlord may request that any or all of such Alterations in or upon
the Premises made by Tenant be removed by Tenant at the termination of this
Lease.  If Tenant sends Landlord a written notice at the time an Alteration is
made making reference to this Section 6(d) and requesting that Landlord notify
Tenant if Landlord will require Tenant to remove such Alteration at the end of
the Lease term, Landlord shall respond to such notice within ten (10) business
days of receipt thereof, and if Landlord fails to respond, it shall be deemed
that Tenant need not remove such Alteration at the expiration or sooner
termination of the Lease.  If Landlord requests such removal, or upon Tenant’s
removal of its trade fixtures, wiring or cabling, Tenant shall remove the same
within three (3) Business Days after the expiration of the Term and shall repair
all damage to the Premises, the Building or the Property caused by such
removal.  Tenant shall not, however, be required to remove pipes concealed in
floors, walls or ceilings, provided that Tenant properly cuts and caps the same,
and seals them off in a safe, lawful and worker-like manner, in accordance with
Landlord’s reasonable requirements and all applicable building codes.  If Tenant
does not remove any Alterations when requested by Landlord to do so, Landlord
may remove the same and repair all damage caused thereby, and Tenant shall pay
to Landlord the cost of such removal and repair immediately upon demand therefor
by Landlord, plus fifteen percent (15%) of the cost of such removal to reimburse
Landlord for its administrative expense.  Tenant’s obligation to observe or
perform this covenant shall survive the expiration or termination of this Lease.
 
(e)           Wiring.  Landlord will direct electricians as to where and how
telephone and computer wires are to be introduced.  No boring or cutting for
wires will be allowed without Landlord’s prior consent, which consent shall not
be unreasonably withheld, conditioned or delayed.  The location of telephones,
call boxes and other office equipment affixed to the Premises shall be subject
to Landlord’s approval, not to be unreasonably withheld or
delayed.  Notwithstanding the foregoing, Landlord shall not be liable for any
damages, costs, or expenses, resulting (whether directly or indirectly), from
the installation, location or other placement of such wires.
 
7.           Mechanics’ Liens.
 
(a)           If, because of any act or omission of Tenant, any mechanic’s lien
or other lien, charge or order for the payment of money shall be filed against
any portion of the Premises,
 

 

 



 
- 19 -

--------------------------------------------------------------------------------

 

Tenant, at its own cost and expense, shall cause the same to be canceled or
discharged of record or bonded against within thirty (30) days of the filing
thereof unless Tenant shall contest the validity of such lien by appropriate
legal proceedings diligently conducted in good faith and without expense to
Landlord and commenced within thirty (30) days of the filing of the lien; and
Tenant shall indemnify, defend and save harmless Landlord against and from all
costs, liabilities, suits, penalties, claims and demands, including attorneys’
fees, on account thereof.
 
(b)           If Tenant shall fail to cause such liens to be canceled or
discharged of record or bonded against within the aforesaid ten (10) day period
or shall fail to satisfy such liens within ten (10) days after any judgment in
favor of such lien-holders from which no further appeal might be taken, then
Landlord shall have the right to cause the same to be discharged.  All amounts
paid by Landlord to cause such liens to be discharged, plus interest on such
amounts at the Default Rate shall constitute Additional Rent payable by Tenant
to Landlord.
 
8.           Maintenance and Repair.
 
(a)           Tenant’s Maintenance.  Tenant, at its sole cost and expense, shall
maintain and repair during the Term of this Lease in good order and condition
the Premises and every part thereof and any and all appurtenances thereto,
including but not limited to, the doors and interior walls of the Premises;
special light fixtures; kitchen fixtures; auxiliary heating, ventilation, or
air-conditioning equipment; private bathroom fixtures and any other type of
special equipment, together with related plumbing or electrical services; and
rugs, carpeting, wall coverings, and blinds within the Premises, whether
installed by Tenant or by Landlord on behalf of Tenant, and whether or not such
items will become Landlord’s property upon expiration or termination of this
Lease.  Tenant shall not injure, deface or commit waste of the
Premises.  Notwithstanding the provisions hereof, in the event that repairs
required to be made by Tenant become immediately necessary to avoid possible
injury or damage to persons or property, Landlord may after attempting to make
such notice as may be practicable under the circumstances, but shall not be
obligated to, make repairs to such items at Tenant’s expense, which shall
constitute Additional Rent payable by Tenant to Landlord.  Within ten (10) days
after Landlord renders a bill for the cost of such repairs, Tenant shall
reimburse Landlord.
 
(b)           Landlord’s Maintenance.  Landlord shall maintain the Building in a
first class manner consistent with other Class A office buildings in Parsippany,
New Jersey.  Except as expressly set forth herein, however, Landlord shall not
be required to make any repairs or improvements of any kind upon the Premises
except for necessary structural repairs to the Building or for damage caused by
a casualty or Landlord’s wrongful or negligent acts, excluding Tenant’s
property.  Landlord shall repair and maintain all plumbing, heating, air
conditioning, electrical and mechanical fixtures and systems (“Building
Systems”) (exclusive of electrical and mechanical fixtures and any supplemental
HVAC units installed by Tenant serving the Premises exclusively, which shall be
Tenant’s responsibility) when required, and maintain and make repairs to the
Common Areas, the roofs of the Buildings and the exterior of the Buildings, the
cost of all of which, unless prohibited by the exclusions to Operating Expenses
listed in Section 3, shall be included in Operating Expenses.  Landlord shall,
in addition, supply reasonable snow removal for the walkways and parking areas
of the Property during Business Hours.  Tenant shall notify Landlord immediately
when any repair to be made by Landlord is necessary.  If any portion of the
Building or the Premises is damaged through the wrongful or
 

 

 



 
- 20 -

--------------------------------------------------------------------------------

 

intentional acts of Tenant, its agents, employees, invitees or customers, then
Tenant shall promptly and properly repair the same at no cost to Landlord;
provided, however, that Landlord may, at its option, make such repairs and
Tenant shall, on demand, pay the cost thereof, together with interest at the
Default Rate to Landlord as Additional Rent.  Tenant shall immediately give
Landlord written notice of any defect or need for repairs, after which notice
Landlord shall have reasonable opportunity to repair the same or cure such
defect.  For the purposes of making any repairs or performing any maintenance,
Landlord may temporarily block, close or change any entrances, doors, corridors,
elevators, or other facilities in the Building or in the Premises, in each case,
to the extent required for the performance of such repairs, and may temporarily
close, block or change sidewalks, driveways or parking areas of the Property
without the same constituting an actual or constructive eviction and without
incurring any liability to Tenant therefor.  Landlord shall not be liable to
Tenant, except as expressly provided in this Lease, for any damage or
inconvenience and Tenant shall not be entitled to any abatement of Rent by
reason of any repairs, alterations or additions made by Landlord under this
Lease.  Landlord shall use its reasonable efforts to minimize interference with
Tenant’s use and occupancy of the Premises in making any repairs, alterations,
additions or improvements except in the event of an emergency; provided,
however, that Landlord shall have no obligation to employ contractors or labor
at so-called overtime or other premium pay rates or to incur any other overtime
costs or expenses whatsoever.
 
(c)           Inspection.  Tenant shall permit Landlord, its agents, employees
and contractors, at any time in the event of an emergency, and otherwise at
reasonable times upon reasonable notice to Tenant (which may be given verbally),
to take any and all measures, including inspections, repairs, alterations,
additions and improvements to the Premises or to the Building, as may be
necessary or desirable to safeguard, protect or preserve the Premises, the
Building or Landlord’s interests; to operate or improve the Building; to comply
on behalf of Tenant with all laws, orders and requirements of governmental or
other authority (if Tenant fails to do so); to examine the Premises to verify
Tenant’s compliance with all of the terms, covenants, obligations and conditions
of this Lease; or to exercise any rights with respect to the Premises that
Landlord may exercise in the event of default by Tenant.
 
9.           Common Areas.
 
(a)           Grant.  During the Term of this Lease, Landlord grants to Tenant,
its employees and invitees, a nonexclusive right to use, in common with all
others to whom Landlord has granted or may hereafter grant such a right to use,
the “Common Areas”, as defined herein, subject to reasonable rules and
regulations respecting the Common Areas as Landlord may from time to time
promulgate.  The Common Areas shall not be obstructed by Tenant or used for any
purpose other than for ingress to and egress from the Premises.  The Common
Areas are not for the use of the general public and Landlord shall in all cases
retain the right to control and prevent access thereto by all persons whose
presence, in the judgment of Landlord, shall be prejudicial to the safety,
character, reputation and interests of the Building and its tenants, provided
that nothing herein contained shall be construed to prevent such access to
persons with whom Tenant normally deals in the ordinary course of Tenant’s
business unless such persons are engaged in illegal activities.  Neither Tenant
nor its employees, customers or invitees shall go upon the roof or mechanical
floors or into mechanical areas of the Building.
 

 

 



 
- 21 -

--------------------------------------------------------------------------------

 

(b)           Parking.  Parking will be provided in the surface parking area of
the Property, and subject to the limitations below, in the underground parking
area of the Building, if any.  Tenant shall be allotted three and one half (3.5)
non-reserved parking spaces for each one thousand (1,000) square feet of
rentable space in the Second Floor Premises for use in common with other tenants
of the Office Complex, of which eight (8) parking spaces shall be reserved
parking spaces in the areas designated by Landlord and shown on the Parking Plan
attached hereto as Exhibit I.  Landlord shall have the right to designate
parking areas for the use of the Building, and Tenant and its employees shall
not park in parking areas not so designated, specifically including
entrances.  Upon written notice from Landlord, Tenant shall furnish to Landlord,
within five (5) days after receipt of such notice, the state automobile license
numbers assigned to the automobiles of Tenant and its employees.  Landlord shall
not be liable for any vehicle of Tenant or its employees that the Landlord shall
have towed from the Property when illegally parked.  Landlord shall have no
liability to Tenant for any damages or claims arising from the use of the
parking area or roadways by Tenant, other tenants, or their customers, invitees
or employees.  Landlord is not responsible for the policing or enforcement of
the exclusivity of any parking spaces.  Tenant, at its sole cost and expense,
shall be issued key cards, not in excess of the number of spaces allotted to
Tenant, which cards will allow Tenant entry into the underground parking area
and the Building.  If any of the key cards issued to Tenant are lost, Landlord
shall charge Tenant the sum of Fifty Dollars ($50.00) for each replacement card
issued.
 
(c)           Right to Change Common Areas.  Landlord may do and perform such
acts in and to the Common Areas as, Landlord, in its good business judgment,
shall determine to be advisable without the same constituting an actual or
constructive eviction and without incurring any liability to Tenant
therefor.  Landlord hereby reserves the right to make alterations, additions,
deletions or changes to the Common Areas, including, but not limited to, changes
in its size and configuration.  In performing any changes to the Common Areas,
Landlord shall use commercially reasonable efforts to minimize interference with
Tenant’s use and occupancy of the Premises.
 
10.           Building Services.  Landlord agrees to provide during the Term all
of the services listed in this Section 10 to the Second Floor
Premises.  Services to the Storage Space are limited to those expressly set
forth in this Section 10.  Services provided during Business Hours are included
in Operating Expenses pursuant to Section 3 except as otherwise expressly
provided in this Section 10.  Services utilized by Tenant during other than
Business Hours shall not be part of Operating Expenses, but shall be billed to
Tenant by Landlord on the basis of Tenant’s usage of such services, as services
is reasonably determined by Landlord from time to time.  Landlord shall make all
of the services available to Tenant during other than Business Hours provided
that Tenant gives Landlord sufficient notice of Tenant’s requirement for the
additional service (in the case of heating and air-conditioning, the notice
required by Section 10(c)).
 
(a)           Electric.
 
(i)           Landlord shall provide electric power to the Second Floor Premises
and in consideration thereof, Tenant hereby covenants and agrees to pay to
Landlord in equal monthly installments, the Tenant Electric Charge commencing on
the Commencement Date.  Electric power furnished by Landlord is intended to be
that consumed in normal office use during Business Hours for lighting, heating,
ventilating, air conditioning and operating all office
 

 

 



 
- 22 -

--------------------------------------------------------------------------------

 

equipment.  Tenant shall use strict care and caution to ensure that all
electricity is carefully shut off to prevent waste or damage.  Notwithstanding
any provision of this Lease to the contrary, in the event that Tenant’s initial
plans or future alterations call for any supplemental HVAC units, the same shall
be separately metered and Tenant shall be responsible for paying one hundred
percent (100%) of the electrical energy charges imposed on Landlord for such
uses in addition to the Tenant Electric Charge.
 
(ii)           If, in Landlord’s opinion, Tenant’s consumption of electricity
exceeds that required for normal office use during Business Hours, Landlord, at
Tenant’s expense, shall have the right at any time to cause a survey (the
“Survey”) to be made by a professional electrical consultant selected by
Landlord (“Surveyor”).  The amounts determined by such Survey shall be based
upon certain theoretical assumptions incorporating approximate estimates of the
probable consumption of electric energy by the lighting fixtures and other
equipment and business machines installed in the Second Floor Premises, the
anticipated periods of operation of such lighting fixtures, equipment and
machines and the cost of furnishing such electric energy.  The determination of
the electricity charges by the Surveyor shall be expressed as an annual dollar
amount per square foot of the Second Floor Premises and shall be binding and
conclusive on Landlord and on Tenant unless within fifteen (15) days after the
delivery of a copy of such determination to Tenant, Tenant disputes such
determination by written notice to the Landlord.  Pending the resolution of any
such dispute, however, Tenant shall pay to Landlord in accordance with the
provisions of this Lease, the amount as determined by the Surveyor; provided,
however, that if the electricity charge as finally determined is different from
that determined by the Surveyor, then Landlord and Tenant shall make adjustment
for any deficiency owed by Tenant or overage paid by Tenant pursuant to the
determination of the Surveyor.  Any dispute by Tenant over the determination of
electricity charges by the Surveyor shall be resolved by Tenant and Landlord
selecting a different licensed electrical engineer acceptable to both Landlord
and Tenant, to prepare a new survey (“New Survey”), which new survey shall be
binding on Landlord and Tenant.  The cost of such New Survey shall be borne by
Tenant unless the amount determined by the Surveyor shall be more than five
percent (5%) than that determined in the disputed survey, in which latter event
Landlord shall bear such cost.  If the cost to Landlord of electricity shall
have been increased or decreased subsequently, by change in Landlord’s electric
rates, charges, fuel adjustment, or by taxes of any kind imposed thereon, or for
any other such reason, then the aforesaid electricity charge as determined by
the Survey shall be increased or decreased in the same percentage.  If Tenant
fails to pay when due the Tenant Electric Charge, such failure shall constitute
a breach of the obligation to pay Rent under this Lease and shall entitle
Landlord to the rights granted in this Lease for such breach.
 
(iii)           Landlord shall have the right to discontinue furnishing electric
energy to Tenant in the Second Floor Premises at any time upon not less than
thirty (30) days’ notice to Tenant.  If Landlord exercises such right of
termination, this Lease shall continue in full force and effect and shall be
unaffected thereby, except only that, from and after the effective date of such
termination, Landlord shall not be obligated to furnish electric energy to
Tenant and Tenant shall thereafter be relieved from its obligation to pay the
Tenant Electric Charge.  If Landlord discontinues furnishing electric energy to
Tenant, Tenant shall arrange to obtain electric energy directly from the public
utility company furnishing electric service to the Buildings.  Such electric
energy may be furnished to Tenant by means of the then existing Building system
feeders, risers and wiring to the extent that the same are available, suitable
and safe for such
 

 

 



 
- 23 -

--------------------------------------------------------------------------------

 

purposes.  All meters and additional panel boards, feeds, risers, wiring and
other conductors and equipment which may be required to obtain electric energy
directly from such public utility company shall be installed by Landlord at
Tenant’s expense.  There shall be no discontinuance of the furnishing of
electric current to the Second Floor Premises by Landlord until Tenant has
completed its arrangements to obtain electric current directly from the public
utility company furnishing electric current to the Building, so that there is no
interruption in the continuity of electric service.
 
(iv)           In the event that Tenant shall require electric energy for use in
the Second Floor Premises in excess of the quantity to be initially furnished as
herein provided and if, in Landlord’s reasonable judgment such excess
requirements cannot be furnished unless additional risers, conduits, feeders,
switchboards and/or appurtenances are installed in the Building, Landlord, upon
written request of Tenant, will proceed with reasonable diligence to install
such additional risers, conduits, feeders, switchboards and/or appurtenances
provided the same and the use thereof shall be permitted by applicable laws and
insurance regulations and shall not cause permanent damage or injury to the
Building or the Second Floor Premises or cause or create a dangerous or
hazardous condition or entail excessive or unreasonable alterations or repairs
or interfere with or disrupt other tenants or occupants of the Building, and
Tenant agrees to pay all costs and expenses incurred by Landlord in connection
with such installation.
 
(v)           Landlord shall supply electricity to the Storage Space on a
metered or submetered basis in accordance with the provisions of this Section 10
using a meter or submeter to be installed by Landlord prior to the Commencement
Date, at Landlord’s cost and expense, which meters or submeter shall measure
electricity used or consumed in the Storage Space excluding any electricity
consumed in connection with the production of base building HVAC or services
other than electricity that Landlord is required to provide to the Storage Space
in accordance with the terms of this Lease.  Tenant shall pay to Landlord, as
Additional Rent for such service, during the Term, an amount (the “Supplemental
Electric Charge”) equal to (i) the amount Landlord actually pays to the utility
company to provide electricity to the Storage Space, including all applicable
surcharges, demand charges, time-of-day charges, energy charges, fuel adjustment
charges, rate adjustment charges, taxes and other sums payable in respect
thereof based on Tenant’s demand and/or consumption of electricity (and/or any
other method of quantifying Tenant’s use of or demand for electricity as set
forth in the utility company’s tariff) as registered on a meter or submeter
(installed by Landlord at Landlord’s sole cost and expense) for purposes of
measuring such demand, consumption and/or other method of quantifying Tenant’s
use of or demand for electricity (it being agreed that such meter or submeter
shall measure demand and consumption, and off-peak and on-peak use, in either
case to the extent such factors are relevant in making the determination of
Landlord’s cost) plus (ii) an amount equal to the reasonable out-of-pocket costs
and expenses incurred by Landlord in connection with reading such meters or
submeter and preparing the bills therefor.  Tenant, from time to time, shall
have the right to review Landlord’s meter or submeter readings, and Landlord’s
calculation of the Supplemental Electric Charge, at reasonable times and on
reasonable prior notice, by giving notice thereof to Landlord on or prior to the
ninetieth (90th) day after the date when Landlord gives Tenant a bill or
statement for the Supplemental Electric Charge.  Bills for the Supplemental
Electric Charge, together with copies of invoices from the utility company
providing such electricity to the Storage Space, shall be rendered to Tenant at
such time as
 

 

 



 
- 24 -

--------------------------------------------------------------------------------

 

Landlord may elect, and Tenant shall pay the amount shown thereon to Landlord
within thirty (30) days after receipt of such bill.
 
(b)           Water.  Landlord shall provide water for drinking, lavatory and
toilet purposes from the regular Building supply (at the prevailing temperature)
through fixtures installed by Landlord (or by Tenant with Landlord’s prior
written consent); provided that Tenant shall reimburse Landlord, at rates fixed
by Landlord, for water used by Tenant for supplementary air-conditioning or
refrigerating installed by or for Tenant and for any other water used by Tenant
(except for public drinking water and public lavatory use).
 
(c)           Air-Conditioning and Heat.  Landlord shall provide air
conditioning and heat to the Second Floor Premises and Storage Space for
comfortable occupancy during Business Hours, subject at all times, however, to
restrictions placed upon Landlord by any duly constituted governmental agency
and/or by any utility supplier.  Tenant shall cooperate fully with Landlord to
assure the effective operation of the Building’s air-conditioning and heating
systems, including the closing of blinds, and if windows are operable, to keep
them closed when the air-conditioning or heating system is in use.  Tenant shall
not use any apparatus or device in, upon or about the Premises that in any way
may increase the amount of such services usually furnished or supplied to
tenants in the Building, and Tenant shall not connect any apparatus or device
with the conduits or pipes, or other means by which such services are supplied
for the purpose of using additional or unusual amounts of such services, without
the prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed.  If Tenant uses such services under this
provision to excess, Landlord reserves the right to charge Tenant for such
services, at the cost imposed on Landlord therefor, as Rent.  If Tenant refuses
to make payment within thirty (30) days of Landlord’s demand, such excess charge
shall constitute a breach of the obligation to pay Rent under this Lease and
shall entitle Landlord to the rights granted in this Lease for such breach.  Air
conditioning and heat service to the Second Floor Premises and to the interior
Common Areas at times other than during Business Hours shall be furnished only
upon the written request of Tenant delivered to Landlord prior to 3:00 p.m. the
date preceding the date for with such service is requested (and by 3:00 p.m. on
Friday where overtime service is requested for the weekend).  Overtime service
shall only be provided for a minimum period of four (4) consecutive hours.  For
the first year of the Term, heating and cooling additional services shall be
billed at the rate of Seventy Five Dollars ($75.00) for each hour of use or part
thereof per Building floor or part thereof (thereafter, Landlord may increase
the charge therefor in an amount equal to any increases in the cost of providing
such services).
 
(d)           Janitor Service.  Landlord shall provide janitor service in and
about the Second Floor Premises and the Building at the end of each Monday,
Tuesday, Wednesday and Thursday, and at Landlord’s option, at the end of either
Sunday or Friday, except for Building Holidays.  Landlord shall not provide
janitor service to the Storage Space.  Tenant shall not provide any janitor
service without Landlord’s prior written consent.  If Landlord consents to
janitor service provided by Tenant, the same shall be subject to Landlord’s
rules and regulations and to Landlord’s supervision, but at Tenant’s sole cost
and expense (without reduction in Base Rent or Additional Rent).  Landlord shall
further provide carpet cleaning in the Common Areas and window cleaning at such
times as Landlord, in its sole opinion, considers that such cleaning is
necessary.  Each Tenant shall cooperate with any janitor service in keeping the
Second Floor Premises neat and clean.  Landlord shall be in no way responsible
to Tenant, its agents,
 

 

 



 
- 25 -

--------------------------------------------------------------------------------

 

employees or invitees, for any loss of property from the Premises or for any
damage to property thereon, from any cause.
 
(e)           Elevator Service.  If the Building contains elevators, Landlord
shall provide passenger elevator during Business Hours.
 
(f)           Bulb Replacement.  Replacement of fluorescent and incandescent
bulbs in the Premises shall be provided by Landlord at Tenant’s expense and not
included in Operating Expenses.  Replacement of bulbs in spaces leased to other
tenants of Landlord shall be billed to such tenants on an individual basis and
not included in Operating Expenses.  Replacement of bulbs in the Common Areas
shall be included in Operating Expenses.
 
(g)           Security.  Security, in the form of limited access to the Building
during other than Business Hours, shall be provided in such form as Landlord
deems appropriate.  Tenant shall have twenty-four (24) hour access to the
Building seven (7) days per week and shall be issued keys to allow Tenant entry
into the Building.  In the event Landlord installs a card access system at the
Building, Tenant shall be issued five (5) key cards per one thousand (1,000)
rentable square feet of the Second Floor Premises, which cards will allow Tenant
entry into the Building.  Any additional access cards shall be issued at
Tenant’s sole cost and expense, at the rate of Forty U.S. Dollars ($40.00) per
card.  Landlord, however, shall have no liability to Tenant, its employees,
agents, invitees or licensees for losses due to theft or burglary, or for damage
done by unauthorized persons on the Premises and neither shall Landlord be
required to insure against any such losses.  Tenant shall cooperate fully in
Landlord’s efforts to maintain security in the Building and shall follow all
reasonable regulations promulgated by Landlord with respect thereto.
 
(h)           Interruption of Services.  Tenant hereby acknowledges that any one
or more of the utilities or building services specified in this Section 10 may
be interrupted or diminished temporarily by Landlord or other person until
certain repairs, alterations or other improvements to the Premises or other
parts of the Property can be made or by any event or cause which is beyond
Landlord’s reasonable control, including, without limitation, any ration or
curtailment of utility services; that Landlord does not represent, warrant or
guarantee to Tenant the continuous availability of such utilities or building
services; and that any such interruption shall not be deemed or construed to be
an actual or constructive eviction, in whole or in part or an interference with
Tenant’s right of possession, occupancy and use of the Premises, shall not
render Landlord liable to Tenant for damages or entitle Tenant to any reduction
of Base Rent, and shall not relieve Tenant from its obligation to pay Base Rent
and to perform its other obligations under this Lease or impose any liability
upon Landlord or its agents by reason of inconvenience or annoyance to tenant or
injury to or interruption of Tenant’s business or otherwise.  Notwithstanding
the foregoing, if the interruption of services prevents Tenant from conducting
business from within the Premises and is unique in its occurrence to the Office
Complex and does not affect other buildings in the area generally and is not
caused or exacerbated by the wrongful or intentional acts of Tenant or any of
Tenant's employees, agents, invitees, servants or contractors, and such
interruption exceeds five (5) consecutive Business Days, the Base Rent herein
shall be abated from the sixth (6th) consecutive Business Day following the
interruption of service until such time as service is restored to the
Premises.  If the interruption of services prevents Tenant from conducting
business from within the Premises and
 

 

 



 
- 26 -

--------------------------------------------------------------------------------

 

is of a nature that affects other buildings in the area generally and is not
caused or exacerbated by the wrongful or intentional acts of Tenant or any of
Tenant's employees, agents, invitees, servants or contractors, and such
interruption exceeds thirty (30) consecutive days, the Base Rent herein shall be
abated from the thirty first (31st) consecutive day following the interruption
of service until such time as service is restored to the Premises.
 
(i)           Energy Curtailment.  Landlord and Tenant specifically acknowledge
that energy shortages may from time to time necessitate reduced or curtailed
energy consumption on the Property.  Tenant shall comply with all such rules and
regulations as may be promulgated from time to time by any governmental
authority having jurisdiction with respect to energy consumption, and during
such period of time as such governmental authority may so require, Tenant shall
reduce or curtail operations in the Premises as shall be directed by Landlord or
such governmental authority.  Compliance with such rules and regulations and/or
such reduction or curtailment of operation shall not be deemed or construed as
an actual or constructive eviction in whole or in part and shall not constitute
a breach of Landlord’s covenant of quiet enjoyment or otherwise invalidate or
affect this Lease, and Tenant shall not be entitled to any diminution or
abatement in Base Rent during the periods of reduction or curtailment of
operations.
 
11.           Estoppel Certificates.  Within ten (10) days after written request
by Landlord, Tenant shall execute, acknowledge and deliver to Landlord or to
Landlord’s mortgagee, prospective mortgagee, land lessor or prospective
purchaser of the Property or any part thereof, an estoppel certificate, in form
and substance substantially similar to that attached as Exhibit E and
incorporated herein by reference.  Tenant shall make such modifications to such
estoppel certificate as may be necessary to make such certificate true and
accurate, it being intended that any such statement delivered pursuant to this
Section 11 may be relied upon by any such mortgagee, prospective mortgagee,
prospective purchaser, or land lessor of the Property.  If Tenant fails to
provide such estoppel certificate with ten (10) days after Landlord’s request,
Tenant shall be deemed to have approved the contents of any such certificate
submitted to Tenant by Landlord and Landlord is hereby authorized to so certify,
but without, however, limiting any rights and remedies available to Landlord by
reason of Tenant’s failure to so comply.
 
12.           Indemnification; Waiver of Claims.
 
(a)           Tenant shall protect, indemnify, defend and hold harmless
Landlord, its agents, servants, employees, officers, directors, partners,
contractors, licensees, invitees, trustees and designees, and any subsidiary,
parent or affiliate corporation of any of them forever against and from (i) any
claims, obligations, losses, expenses, demands, actions, suits, judgments,
liabilities, penalty, damages, charges or costs imposed or resulting from any
violation of any law, order or ordinance of any governmental agency, or by the
use and occupancy of the Premises by Tenant, whether occasioned by the neglect
of Tenant or those holding under Tenant; (ii) all obligations, penalties,
demands, actions, suits, judgments, liabilities, claims, losses, costs, damages
and expenses, including reasonable attorneys’ fees, arising out of or from any
accident or other occurrence on or about the Premises or the Property causing
injury to any person or property, except to the extent caused by the wrongful or
intentional act or omission of Landlord or its servants, agents or employees;
(iii) all obligations, penalties, demands, actions, suits, judgments,
liabilities, claims, losses, costs, damages and expenses, including reasonable
attorneys’ fees,
 

 

 



 
- 27 -

--------------------------------------------------------------------------------

 

arising out of any failure of Tenant in any respect to comply with or perform
all the requirements and provisions of this Lease or arising out of any use of
the Premises or the Property by Tenant or any one claiming by, through or under
Tenant.
 
(b)           Landlord shall protect, indemnify, defend and hold harmless
Tenant, its agents, servants, employees, officers, directors, partners,
contractors, licensees, invitees, trustees and designees, and any subsidiary,
parent or affiliate corporation of any of them forever against and from any
claims, obligations, losses, expenses, demands, actions, suits, judgments,
liabilities, penalty, damages, charges or costs imposed or resulting from any
acts of gross negligence or willful misconduct of Landlord, its agents and
employees occurring in the Office Complex.
 
(c)           Landlord shall not be liable for, and Tenant hereby waives all
claims against Landlord, (i) for any and all damage or loss to fixtures,
equipment or other property of Tenant and its servants, agents, employees,
contractors, suppliers, invitees, patrons and guests, in, upon or about the
Premises or the Property, or (ii) for injury or death to any person, occurring
in, upon or about the Premises or the Property, resulting from any cause
whatever (except caused by the wrongful or intentional act or omission of
Landlord or its servants, agents or employees), including, but not limited to,
water, snow, frost, ice, explosion, falling plaster, fire or gas, smoke or other
fumes, nor by reason of the leaking, breaking, backing up or other malfunction
of any lines, wires, pipes, tanks, boilers, lifts or any other appurtenances,
regardless by whom installed or maintained (Tenant hereby expressly assuming all
responsibility for the safety and security of the person and property of Tenant,
and its servants, agents, employees, contractors, suppliers, invitees, patrons
and guests, while in, upon or about the Premises).  The occurrence of any event
described in this Section 12 shall not constitute a breach of Landlord’s
covenant of quiet enjoyment set forth in Section 17.
 
13.           Insurance.
 
(a)           Tenant’s Insurance.  Tenant, at its sole cost and expense, shall
carry during the entire Term of this Lease, the following types of insurance:
 
(i)           Commercial general liability insurance against injuries to persons
occurring in, upon or about the Premises, with minimum coverage of Five Million
Dollars ($5,000,000.00) per occurrence and Five Million Dollars ($5,000,000.00)
aggregate coverage per one (1) accident or disaster, and One Million Dollars
($1,000,000.00) for property damage;
 
(ii)           Fire, extended coverage, vandalism and malicious mischief, and
sprinkler damage and special-risk insurance coverage on all personal property,
trade fixtures, floor coverings, wall coverings, furnishings, furniture, and
contents for their full insurable value on a replacement cost basis; and
 
(iii)           Workers’ Compensation or similar insurance, if and to the extent
required by law and in form and amounts required by law.
 
Any insurance limits required hereunder may be comprised of primary and/or
excess liability policies.
 
(b)           Additional Insureds.  All such insurance required to be maintained
by Tenant shall name Landlord, Landlord’s managing agent, Landlord’s agents and
any superior interest
 

 

 



 
- 28 -

--------------------------------------------------------------------------------

 

holder as may exist from time to time and which, as of the date hereof, includes
the parties listed on Exhibit K as additional insureds (or in the case of
property insurance, as loss payees) and shall be written with a company or
companies reasonably satisfactory to Landlord, having a policyholder rating of
at least “A-” and be assigned a financial size category of at least “Class X” as
rated in the most recent edition of “Best’s Key Rating Guide” for insurance
companies, and authorized to engage in the business of insurance in the state in
which the Premises are located.  Tenant shall deliver to Landlord customary
insurance certificates evidencing such paid-up insurance.  Such insurance shall
further provide that the same may not be canceled, terminated or modified unless
the insurer endeavors to give Landlord and any additional insureds at least
thirty (30) days’ prior written notice thereof.
 
(c)           Landlord’s Insurance.  Landlord shall maintain in force, at all
times during the Term of this Lease, a policy or policies of fire insurance to
the extent of at least eighty percent (80%) of the insurable value of the
Building.  Tenant acknowledges that Landlord shall not carry insurance on, and
shall not be responsible for damage to Tenant’s personal property and that
Landlord shall not carry insurance against or be responsible for any loss
suffered by Tenant due to interruption of Tenant’s business.
 
(d)           Increase in Premiums.  If insurance premiums payable by Landlord
or any other tenant are increased as a result of any breach of Tenant’s
obligations under this Lease or as a result of Tenant’s use and occupancy of the
Premises, Tenant shall pay to Landlord an amount equal to any increase in such
insurance premiums.
 
14.           Waiver of Subrogation.  Neither Landlord nor Tenant shall be
liable to the other for any business interruption or any loss or damage to
property or in any manner growing out of or connected with Tenant’s use and
occupation of the Premises, the Building or the Property or the condition
thereof, or of the adjoining property or the Landlord’s operation of the
Building or the Property, whether or not caused by the negligence or other fault
of Landlord or Tenant or of their respective agents, employees, subtenants,
licensees or assignees.  Because this Section 14 will preclude the assignment of
any claim mentioned in it by way of subrogation (or otherwise) to an insurance
company (or any other person), each party to this Lease agrees immediately to
give to each insurance company that has issued to it policies of fire and
extended coverage insurance, written notice of the terms of the mutual waivers
contained in this Section, and to have the insurance policies properly endorsed,
if necessary, to prevent the invalidation of the insurance coverages because of
the mutual waivers contained in this Section 14.
 
15.           Holding Over.  If Tenant retains possession of the Premises or any
part thereof after the termination of this Lease, Tenant shall, from that day
forward, be a tenant from month to month and Tenant shall pay Landlord Rent at
one and one half (1.5) times the monthly rate in effect immediately prior to the
termination of this Lease for the first thirty (30) days that Tenant remains in
possession of the Premises, and thereafter two (2) times the monthly rate in
effect immediately prior to the termination of this Lease for the time the
Tenant remains in possession.  No acceptance of Rent by, or other act or
statement whatsoever on the part of Landlord or its agent or employee, in the
absence of a writing signed by Landlord, shall be construed as an extension of
or as a consent for further occupancy.  Tenant shall indemnify and defend
Landlord for all actual damages, including, without limitation, costs
and expenses of Landlord in not being able to re-let the Premises (or preparing
the Premises to be re-let) to and for the incoming tenant,
 

 

 



 
- 29 -

--------------------------------------------------------------------------------

 

which costs and expenses shall include penalties and abatements Landlord may
have contracted to provide to the incoming tenant, as well as the costs involved
if the incoming tenant had a right to, and in fact, terminated its lease because
of Landlord’s failure to deliver the Premises as a result of Tenant’s retention
of possession of the Premises.  Tenant, however, shall not be liable for other
indirect or consequential damages as a result of Tenant’s retention of
possession of the Premises.  The provisions of this Section 15 do not exclude
pursuit of Landlord’s right of re-entry or any other right hereunder.
 
16.           Assignment and Sublease.
 
(a)           Prohibition.  Tenant shall not assign, convey, mortgage, pledge,
encumber or otherwise transfer this Lease or any interest therein, sublet the
Premises or any part thereof, or permit the use or occupancy of the Premises or
any part thereof by anyone other than Tenant, without receiving Landlord’s prior
written consent, which consent shall not be unreasonably withheld, provided
that:
 
(i)           at the time of any proposed assignment or sublease, this Lease
shall be in full force and effect and no default shall have occurred and be
continuing;
 
(ii)           Tenant shall not assign less than the entire Lease or sublet to
more than three (3) proposed occupants in the Second Floor Premises or one (1)
occupant in the Storage Space;
 
(iii)           Tenant shall only assign or sublet the Premises to an assignee
or sublessee whose financial status is acceptable to Landlord, at Landlord’s
reasonable discretion;
 
(iv)           Tenant shall only assign or sublet the Second Floor Premises to
an assignee or sublessee whose use is permitted hereunder, the quality of such
assignee’s or sublessee’s operations in the performance of such use to be
acceptable to Landlord, at Landlord’s reasonable discretion;
 
(v)           Tenant shall only assign or sublet the Premises to an assignee or
sublessee that is not a current tenant of the Office Complex (except for tenants
that have space immediately adjacent to the Premises where Landlord does not
then have equivalent space adjacent to such other tenant’s premises available
for lease) or that has not during the immediately preceding six (6) month period
been in negotiations with Landlord for space in the Office Complex;
 
(vi)           Landlord does not have, and does not anticipate in good faith
that it will have, on or before the proposed effective date of an assignment or
the proposed commencement date of a subletting, reasonably comparable space
available in the Office Complex that Landlord is willing to lease to the
proposed assignee or subtenant for a term, in the case of a proposed assignment,
comparable to the remaining Term of this Lease, or in the case of a proposed
sublease, comparable to the term of the proposed sublease, or, in either case,
for such longer term as Landlord shall offer and shall be acceptable to the
proposed assignee or subtenant; and
 
(vii)           Tenant shall not have advertised or publicized, including
through a broker, flyers or literature, in any way the availability or any
rental information for the Premises without
 

 

 



 
- 30 -

--------------------------------------------------------------------------------

 

prior notice to and reasonable approval by Landlord, nor shall any advertisement
state the proposed rental.
 
Tenant shall have the privilege, subject to the terms and conditions hereinafter
set forth, without the consent of Landlord but subject to Tenant’s satisfaction
of conditions otherwise set forth in this Section 16 including, without
limitation, Sections 16(a)(i), 16(a)(iv) and 16(c) to assign its entire interest
in this Lease or sublet a portion of or the entire Premises to any person that
is a wholly owned subsidiary or an affiliated company of Tenant or to a
successor by way of a sale of stock or assets (each, a “Related Entity”).  Any
assignment or subletting described above may only be made upon the condition
that (i) any such assignee or subtenant shall continue to use the Premises for
the conduct of the same business as Tenant was conducting prior to such
assignment or sublease, (ii) the principal purpose of such assignment or
sublease is not the acquisition of Tenant’s interest in this Lease or to
circumvent the provisions of Section 16(a), and (iii) in the case of an
assignment, any such assignee shall have a net worth and annual income and cash
flow, determined in accordance with generally accepted accounting principles,
consistently applied, after giving effect to such assignment, sufficient to
satisfy the financial obligations of Tenant under this Lease.  Tenant shall,
within ten (10) days after execution thereof (and not less than ten (10) days
prior to the effective date of such transaction), deliver to Landlord either (y)
a duplicate original instrument of assignment in form and substance reasonably
satisfactory to Landlord, duly executed by Tenant, together with an instrument
in form and substance reasonably satisfactory to Landlord, duly executed by the
assignee, in which such assignee shall assume observance and performance of, and
agree to be personally bound by, all of the terms, covenants and conditions of
this Lease on Tenant’s part to be observed and performed, or (z) a duplicate
original sublease in form and substance reasonably satisfactory to Landlord,
duly executed by Tenant and the subtenant.
 
Except as set forth above, a transfer by operation of law, merger or
consolidation, or a change of any partnership interest in Tenant or in the
ownership of the voting stock of Tenant or any direct or indirect parent of
Tenant shall be deemed an assignment for purposes of this Section 16 except that
if Tenant is a publicly traded company, the sale of Tenant’s stock on a
recognized stock exchange or over-the-counter market shall not constitute an
assignment.  Any purported transfer, encumbrance, pledge, mortgage, assignment
or subletting not in compliance herewith shall be void and of no force or
effect.  In the event of any assignment, subletting, transfer or occupancy by
someone other than Tenant, whether or not expressly or impliedly approved by
Landlord, Tenant shall, nevertheless, at all times, remain fully responsible and
jointly and severally liable for the payment of the Rent and for compliance with
all other obligations imposed upon Tenant under the terms, provisions and
covenants of this Lease.
 
(b)           Procedure.  In the event Tenant desires to sublet all or part of
the Premises or assign this Lease, Tenant shall notify Landlord of such desire
and shall submit to Landlord in writing at least twenty (20) days prior to the
proposed commencement of the assignment or sublease agreement: (i) the name and
address of the proposed subtenant or assignee, (ii) a reasonably detailed
statement of the proposed subtenant’s or assignee’s business, (iii) reasonably
detailed financial references and any other information reasonably requested by
Landlord, and (iv) a copy of the proposed sublease or assignment agreement.  If
Landlord fails to respond to any request for consent within twenty (20) days
after receipt thereof, Landlord shall be deemed
 

 

 



 
- 31 -

--------------------------------------------------------------------------------

 

to have consented to such assignment or sublease on the terms and conditions
presented in Tenant’s request.
 
(c)           Required Provisions.  Any assignment or sublease shall contain (i)
a provision whereby the assignee or subtenant agrees to comply with and be bound
by all of the terms, covenants, conditions, provisions and agreements of this
Lease to the extent applicable from the effective date of such assignment or
sublease, except that there shall be no further assignments and/or subletting
without Landlord’s consent; and (ii) any sublease shall also contain a provision
that in the event of default by Tenant hereunder and a termination of this Lease
by Landlord, such subtenant shall, at Landlord’s option, attorn to Landlord as
if Landlord were the lessor under the sublease.  Tenant shall deliver to
Landlord, promptly after execution, an executed copy of each assignment or
sublease and an agreement of compliance by each assignee or subtenant.
 
(d)           Sole Remedy.  Tenant acknowledges that its sole remedy with
respect to any assertion that Landlord’s failure to consent to any assignment or
sublet is unreasonable shall be the remedy of specific performance and Tenant
shall have no other claim or cause of action against Landlord as a result of
Landlord’s actions in refusing to consent thereto.
 
(e)           Recapture.  Upon receipt of Tenant’s written request for
Landlord’s consent to subletting, assignment, transfer or occupancy by someone
other than Tenant, Landlord shall have the option to either (i) cancel this
Lease as of the date of the requested subletting, assignment, transfer or
occupancy by someone other than Tenant is to be effective, or (ii) enter into an
agreement directly with prospective assignee or sublessee who shall then become
the sole tenant of Landlord hereunder.  Landlord shall exercise its rights
hereunder by written notice to Tenant within thirty (30) days after Landlord
receives Tenant’s request for Landlord’s consent.
 
(f)           Landlord’s Fees.  Tenant shall reimburse Landlord for all
reasonable, third party costs that may be incurred by Landlord in connection
with any sublease or assignment, including the costs of making investigations as
to the acceptability of a proposed subtenant or assignee and legal costs
incurred in connection with the granting of any requested consent.
 
(g)           Right to Collect Rents Directly.  Upon the occurrence of an Event
of Default as set forth in Section 21 hereof, if all or any part of the Premises
is then assigned, sublet, transferred or occupied by someone other than Tenant,
then, in addition to any other remedies provided in this Lease or provided by
law, Landlord, at its option, may collect directly from the assignee, subtenant,
transferee or occupant all rent becoming due to Tenant by reason of the
assignment, sublease, transfer or occupancy and credit any amounts received
against the Rent due hereunder from Tenant.  Any collection directly by Landlord
from the assignee or subtenant shall not be construed to constitute a novation
or a release of Tenant from the further performance of its obligations under
this Lease.
 
(h)           Excess Rent.  If Tenant assigns this Lease or sublets all or a
portion of the Premises for an amount in excess of the Base Rent (or the pro
rata share of Base Rent in the case of a sublease of a portion of the Premises),
then Tenant shall pay to Landlord, as Additional Rent, fifty percent (50%) of
such excess received by Tenant after deducting therefrom Tenant’s commercially
reasonable brokerage fees, attorneys fees, rent concessions and any tenant
improvement allowance given in effectuating the transfer.
 

 

 



 
- 32 -

--------------------------------------------------------------------------------

 

(i)           Condition of the Premises.  Tenant, at its sole cost and expense,
shall perform or cause to be performed, all work, if any, necessary (or required
pursuant to the applicable agreement between Tenant and any proposed transferee)
to prepare the Premises for occupancy by the proposed transferee.  Tenant, in
performing such work, shall, at its sole cost and expense, promptly comply with
all applicable laws with reference to such work, whether ordinary or
extraordinary, structural or non-structural, foreseen or unforeseen, including,
without limitation, construction of a common area demising wall and a public
corridor to separately demise the Premises and provide a lawful means of ingress
and egress thereto pursuant to the ADA and other applicable law, and if required
by Landlord, shall deposit with Landlord adequate security, as reasonably
determined by Landlord, to assure performance of such obligation.  Landlord (or
its insurer) shall have no obligation to reimburse Tenant for any expenses
incurred by Tenant in connection therewith, and Tenant shall reimburse Landlord
for any expenses incurred by Landlord on account of failure by Tenant to comply
with any applicable law.
 
(j)           Tenant Indemnity.  If Landlord shall properly decline to give its
consent to any proposed assignment or sublease, Tenant shall indemnify, defend
and hold harmless Landlord against and from any and all loss, liability,
damages, costs and expenses (including reasonable attorneys fees and
disbursements) resulting from any claims that may be made against Landlord by
the proposed transferee or by any brokers or other persons claiming a commission
or similar compensation in connection with the proposed transfer.  If Landlord
exercises its option to recapture any portion of the Premises pursuant
to Section 16(e), Landlord shall be free to, and shall have no liability to
Tenant, if Landlord shall lease the Premises or the applicable portion thereof
to Tenant’s proposed assignee or subtenant, as the case may be, and in no event
shall Tenant be entitled to any proceeds derived from or relating to any lease
or sublease of the Premises thereafter entered into by Landlord.
 
17.           Quiet Enjoyment.  If Tenant shall pay the Rents and other sums due
to be paid by Tenant hereunder as and when the same become due and payable, and
if Tenant shall keep, observe and perform all of the other terms, covenants and
agreements of this Lease on Tenant’s part to be kept, observed and performed,
Tenant shall, at all times during the Term herein granted, peacefully and
quietly have and enjoy possession of the Premises without any encumbrance or
hindrance by, from or through Landlord, subject to all matters to which this
Lease is subordinate, except for regulations imposed by any governmental or
quasi-governmental agency on the occupancy of Tenant or the conduct of Tenant’s
business operations.
 
18.           Compliance with Laws and with Rules and Regulations.
 
(a)           Landlord Representations.  Landlord represents that the Common
Areas are in substantial compliance with all rules, orders, laws, regulations
and requirements of any Governmental Authority, Board of Fire Underwriters or
any other similar body exercising functions similar to those of any of the
foregoing (“Legal Requirements”).
 
(b)           Tenant Covenants.  Tenant, at its sole cost and expense, shall
procure any permits and licenses required for the transaction of Tenant’s
business in the Premises.  Tenant, at its sole cost and expense, shall promptly
observe and comply with all present and future Legal Requirements, including,
without limitation, the requirements of the Americans with Disabilities Act,
applicable to the Premises or to Tenant’s particular manner of use thereof, as
opposed to the use of the Premises for general office use.
 

 

 



 
- 33 -

--------------------------------------------------------------------------------

 

(c)           Rules and Regulations.  Tenant shall comply with all rules and
regulations for the Building, which current rules and regulations are attached
hereto as Exhibit F and with such reasonable modifications thereof and additions
thereto as Landlord may make hereafter, from time to time.  Notwithstanding
anything contained in this Lease, Landlord shall not be responsible nor liable
to Tenant, it agents, representatives, employees, invitees or licensees, for the
nonobservance by any other tenant of any rules and regulations.  Landlord shall
not enforce any Building rule or regulation against Tenant in a discriminatory
manner.
 
19.           Fire and Casualty.
 
(a)           In the event of partial or total destruction of the Building or
the Premises by reason of fire or any other cause Tenant shall immediately after
it becomes aware of such destruction notify Landlord of the same and Landlord
shall promptly restore and rebuild the Building or the Premises at Landlord’s
expense (but only to the extent of the insurance proceeds covering such damage),
unless Landlord elects by notice to Tenant within ninety (90) days of such
destruction not to restore and rebuild the Building or the Premises, and, in
such case, this Lease shall terminate.  Notwithstanding the foregoing, Landlord
shall not have the right to terminate this Lease if the destruction is limited
to the Common Areas of the Building or, if in Landlord’s reasonable opinion, the
Premises can be restored to its original condition within one hundred eighty
(180) days.  If in Landlord’s reasonable opinion, as expressed in a notice to
Tenant given within forty-five (45) days after such destruction, the Premises
cannot be restored to its original condition within one hundred eighty (180)
days, or if the Premises are not restored within two hundred seventy (270) days
of the casualty (subject to Excusable Delays), or if more than fifty percent
(50%) of the Premises are destroyed, Tenant shall have the right to cancel this
Lease by providing written notice to Landlord of such cancellation within ten
(10) days of receipt of such notice from Landlord, time being of the essence
with respect to such notice, and such termination shall be effective thirty (30)
days after the date of such notice, provided, however, that Landlord may nullify
any such notice by completing such restoration and rebuilding within such thirty
(30) day period.  In the event the Premises are totally or materially destroyed
during the last two (2) years of the Term or last two (2) years of any
extensions or renewals thereof, unless Tenant shall have exercised any further
renewal options herein prior to such fire or destruction so that this Lease,
including only irrevocably exercised renewals, has a remaining Term of more than
two (2) years, either Landlord or Tenant shall have the right to cancel this
Lease by providing written notice to the other of such cancellation within ten
(10) days of such fire or destruction, time being of the essence with respect to
such notice, and such termination shall be effective thirty (30) days after the
date of such notice.  If Landlord is obligated to restore and rebuild the
Premises or, if it is not obligated, Landlord elects to restore and rebuild the
Premises, then during the period of restoration of any such area, and, if any
portion of Premises are rendered untenantable by such damage, Tenant shall be
relieved of the obligation to pay that portion of the Base Rent, Additional
Rent, Tenant Electric Charge and Supplemental Electric Charge herein reserved
which relates to such untenantable area until such time as Tenant is able to
reoccupy the Premises for the regular conduct of its business therein.
 
(b)           Unless this Lease is terminated as herein above provided, Landlord
shall proceed with due diligence to restore, repair and replace the Premises and
the Building to the same condition as they were in as of the Commencement
Date.  From and after the date of such damage to date of completion of such
repairs, replacements and restorations, a just proportion of
 

 

 



 
- 34 -

--------------------------------------------------------------------------------

 

the Base Rent, Additional Rent, Tenant Electric Charge and Supplemental Electric
Charge shall abate according to the extent the full use and enjoyment of the
Premises are rendered untenantable by reason of such damage.  Landlord shall be
under no duty to restore any alterations, improvements or additions made by
Tenant, including, but not limited to, repairing any injury or damage by fire or
other cause, or making any repairs or replacements of any panels, decoration,
office fixtures, railing, ceiling, floor covering, partitions, or any other
property installed in the Premises by Tenant.  In all cases, due allowance shall
be given to Landlord for any reasonable delays caused by adjustment of insurance
loss, strikes, labor difficulties or any cause beyond Landlord’s control.
 
(c)           Tenant waives the benefit of N.J.S.A 46:8-6 and N.J.S.A. 46:8-7
and any similar or successor law.  Except as specifically provided for in this
Section 19, Tenant agrees that it shall not be relieved of its obligations to
pay Base Rent, Additional Rent, Tenant Electric Charge, Supplemental Electric
Charge or any other items of Rent in the event of damage or destruction of the
Building or any portion thereof.
 
20.           Eminent Domain.
 
(a)           If all the Premises or a substantial part thereof shall be taken
for any public or quasi-public use under any statute or by rights of eminent
domain or by private purchase in lieu thereof, this Lease shall terminate as of
the date of vesting of title.  Landlord shall be entitled to receive the entire
award paid for such taking or condemnation and Tenant hereby assigns to Landlord
all Tenant’s right, title and interest therein, if any.  Nothing contained
herein shall be deemed to give Landlord any interest in or to require Tenant to
assign to Landlord any award made to Tenant for the taking of personal property
or fixtures belonging to Tenant, for the interruption of or damage to Tenant’s
business or for Tenant’s moving expenses but only if such award shall be in
addition to the award for the Property and the Building (or portion thereof)
containing the Premises.
 
(b)           If fifty percent (50%) or more of the Building other than the
Premises shall be condemned, taken or purchased in lieu thereof, then Landlord
may terminate this Lease by notifying Tenant of such termination within sixty
(60) days after the date of vesting of title.  This Lease shall expire on the
date specified in such notice of termination, which date shall be not less than
sixty (60) days after the giving of such notice.  The Rent hereunder shall be
apportioned as of such termination date.
 
(c)           If more than thirty percent (30%) of the surface parking area of
the Property is condemned, taken or purchased in lieu thereof, either party
shall have the right to terminate this Lease upon giving written notice to the
other party within thirty (30) days of such taking and this Lease shall
terminate thirty (30) days after the date of such notice.
 
(d)           Any such taking, condemnation or temporary requisition which does
not result in a termination of this Lease, as hereinbefore provided in this
Section 20, shall not be cause for any reduction or diminution of any Rent
payment hereunder.
 
21.           Default.
 

 

 



 
- 35 -

--------------------------------------------------------------------------------

 

(a)           If (i) Tenant fails to pay when due any Base Rent, Additional
Rent, Tenant Electric Charge, Supplemental Electric Charge or any other items of
Rent; or (ii) Tenant defaults in the performance or observance of any provision
of this Lease or any other agreement between Landlord and Tenant, all of which
terms, provisions and covenants shall be deemed material, and Tenant shall fail
to cure such default within twenty (20) days after receipt of written notice
thereof by Landlord, or if such default is of such a nature that it cannot with
due diligence be completely remedied within such twenty (20) day period and
Tenant shall not commence within such twenty (20) day period, or shall not
thereafter diligently prosecute to completion, all steps necessary to remedy
such default within sixty (60) days; or (iii) Tenant files a voluntary petition
in bankruptcy or is adjudicated a bankrupt or insolvent, or files any petition
or answer seeking any arrangement, composition, liquidation or dissolution under
any present or future federal, state or other statute, law or regulation
relating to bankruptcy, insolvency or other relief for debtors or seeks or
consents to or acquiesces in the appointment of any trustee, receiver or
liquidator of Tenant or of all or any substantial part of its properties, or of
the Premises, or makes any general assignment for the benefit of creditors, or
admits in writing its inability to pay its debts generally as they become due;
or (iv) a court enters an order, judgment or decree approving a petition filed
against Tenant seeking any arrangement, composition, liquidation, dissolution or
similar relief under any present or future federal, state or other statute, law
or regulation relating to bankruptcy, insolvency or other relief for debtors,
and such order, judgment or decree shall remain unvacated or unstayed for an
aggregate of sixty (60) days (whether or not consecutive); or (v) Tenant
abandons the Premises; or (vi) if this Lease is transferred to a Related Entity
and such person shall no longer be a Related Entity of Tenant; or (ix) if
Tenant’s interest in this Lease or any portion thereof is transferred to any
person except as expressly permitted herein; or (x) if Landlord shall present
the Letter of Credit to the bank that issued the same in accordance with the
provisions of Section 28, and the bank shall fail to honor the Letter of Credit
and pay the proceeds thereof to Landlord within two (2) Business Days of tender
for any reason whatsoever, or (xi) Tenant uses the Storage Space for any purpose
other than storage or as a mailroom, then in any such event and at any time
thereafter, Landlord may, without further notice to Tenant, and in addition to
and not in lieu of any other rights or remedies available to Landlord at law or
in equity, exercise any one or more of the following rights:
 
(x)           Landlord may (A) terminate this Lease and the tenancy created
hereby by giving notice of such election to Tenant, and (B) reenter the
Premises, by summary proceedings or otherwise, remove Tenant and all other
persons and property from the Premises and store such property in a public
warehouse or elsewhere at the sole cost and expense of and for the account of
Tenant without Landlord being deemed guilty of trespass or becoming liable for
any loss or damage occasioned thereby.
 
(y)           Landlord may re-enter and take possession of the Premises, without
terminating this Lease and without relieving Tenant of its obligations under
this Lease, and divide or subdivide the Premises in any manner Landlord may
desire and lease or let the Premises or portions thereof, alone or together with
other premises, for such term or terms (which may be greater or less than the
balance of the remaining portion of the Term of this Lease) and on such terms
and conditions (which may include concessions or free rent and alterations of
the Premises) as Landlord, in its discretion, may determine.
 

 

 



 
- 36 -

--------------------------------------------------------------------------------

 

(b)           If this Lease is terminated by Landlord pursuant to this Section
21, Tenant nevertheless shall remain liable for any Base Rent, Tenant Electric
Charge, Supplemental Electric Charge and Additional Rent required to be paid
hereunder and damages that may be due or sustained prior to such termination,
and for all reasonable costs, fees and expenses incurred by Landlord in pursuit
of its remedies hereunder, including attorneys’, brokers’ and other professional
fees (all such Rents, damages, costs, fees and expenses being referred to herein
collectively as “Termination Damages”) plus additional damages (the “Liquidated
Damages”) which are hereby stipulated to be equal to the present value of Base
Rent, Tenant Electric Charge, Supplemental Electric Charge and Additional Rent
required to be paid hereunder that, but for termination of this Lease, would
have become due during the remainder of the Term, less the fair market rent rate
for the remainder of the Term of this Lease discounted at the current five (5)
year treasury bill rate.  Termination Damages and Liquidated Damages shall be
due and payable immediately upon demand by Landlord following any termination of
this Lease pursuant to this Section 21.
 
(c)           Nothing contained in this Section 21 shall be deemed to limit or
preclude recovery by Landlord from Tenant of the maximum amount allowed to be
obtained as damages by any applicable law or of any sums or damages to which
Landlord may be entitled in addition to the damages set forth in this Section
21.
 
(d)           The foregoing damages shall be due and payable immediately upon
demand by Landlord and shall bear interest at the Default Rate until paid.
 
(e)           If Landlord re-enters and takes possession of the Premises
pursuant to this Section 21, without terminating this Lease, and relets the
Premises or any part thereof (which Landlord shall have no obligation to do),
the net rents from such letting shall be applied first to the costs, fees and
expenses incurred by Landlord in pursuit of its remedies hereunder, including
reasonable attorneys’, brokers’ and other professional fees, in renting the
Premises or part thereof to others from time to time (including the cost and
expense of making such improvements to the Premises as may be necessary, in
Landlord’s reasonable discretion, to enable Landlord to relet the same).  The
balance, if any, shall be applied by Landlord from time to time on account of
the Rent and other payments due from Tenant hereunder, with the right reserved
to Landlord to bring such actions or proceedings for the recovery of any
deficits remaining unpaid as Landlord may deem favorable from time to time
without being obligated to await the end of the Term for the final determination
of Tenant’s account.  Any balance remaining, however, after full payment and
liquidation of Tenant’s account as aforesaid shall be paid to Tenant with the
right reserved to Landlord at any time to give notice in writing to Tenant of
Landlord’s election to cancel and terminate this Lease and the giving of such
notice and the simultaneous payment by Landlord to Tenant of any credit balance
in Tenant’s favor that may at the time be owing to Tenant shall constitute a
final and effective cancellation and termination of this Lease and the
obligations hereunder on the part of either party to the other.  Landlord shall
not be liable for, nor shall Tenant’s obligations be diminished by reason of,
any failure by Landlord to relet the Premises or any failure of Landlord to
collect any rent due upon such reletting.  Notwithstanding the foregoing,
Landlord shall use commercially reasonable efforts to mitigate damages resulting
from any default by Tenant under this Lease.
 

 

 



 
- 37 -

--------------------------------------------------------------------------------

 

(f)           Upon the termination of this Lease or of Tenant’s right to
possession of the Premises by lapse of time or earlier termination as herein
provided, Tenant shall remove its property from the Premises.  Any such property
of Tenant not removed from the Premises by Tenant within five (5) days after the
end of the Term or of Tenant’s right to possession of the Premises, however
terminated, whichever occurs earlier, shall be conclusively deemed to have been
forever abandoned by Tenant and either may be retained by Landlord as its
property or may be disposed of in such manner as Landlord may see fit.
 
(g)           If Tenant at any time fails to make any payment or perform any
other act on its part to be made or performed under this Lease, Landlord may,
but shall not be obligated to, and after reasonable notice or demand and without
waiving or releasing Tenant from any obligation under this Lease, make such
payment or perform such other act to the extent Landlord may deem desirable, and
in connection therewith to pay reasonable expenses and employ counsel.  Tenant
shall pay upon demand, all of Landlord’s reasonable costs, charges and expenses,
including the reasonable fees of counsel, agents and others retained by
Landlord, incurred in enforcing Tenant’s obligations hereunder or incurred by
Landlord in any litigation, negotiations or transactions in which Tenant causes
Landlord, without Landlord’s fault, to become involved or concerned, which
amount shall be deemed to be Rent due and payable by Tenant, upon demand by
Landlord, and Landlord shall have the same rights and remedies for the
nonpayment thereof, as in the case of default in the payment of Rent.
 
(h)           All rights and remedies of Landlord herein enumerated shall be
cumulative, and none shall exclude any other right or remedy allowed by law.  In
addition to the other remedies in this Lease provided, Landlord shall be
entitled to the restraint by injunction of the violation or attempted violation
of any of the covenants, agreements or conditions of this Lease.
 
22.           Waiver of Default or Remedy.  No waiver of any covenant or
condition or of the breach of any covenant or condition of this Lease shall be
taken to constitute a waiver of any subsequent breach of such covenant or
condition nor to justify or authorize the nonobservance on any other occasion of
the same or of any other covenant or condition hereof, nor shall the acceptance
of Rent by Landlord at any time when Tenant is in default under any covenant or
condition hereof be construed as a waiver of such default or of Landlord’s right
to terminate this Lease on account of such default, nor shall any waiver or
indulgence granted by Landlord to Tenant be taken as an estoppel against
Landlord, it being expressly understood that if at any time Tenant shall be in
default in any of its covenants or conditions hereunder an acceptance by
Landlord of Rent during the continuance of such default or the failure on the
part of Landlord promptly to avail itself of such rights or remedies as Landlord
may have, shall not be construed as a waiver of such default, but Landlord may
at any time thereafter, if such default continues, terminate this Lease or
assert any other rights or remedies available to it on account of such default
in the manner hereinbefore provided.
 
23.           Landlord’s Lien.  Tenant acknowledges for itself and its creditors
that Landlord retains a lien for Rent as established by N.J.S.A. 2A:42-1 et.
seq., N.J.S.A. 2A:44-465 et. seq. and any successor or similar laws.  Further,
as security for Tenant’s payment of Rent, damages and all other payments
required to be made by Tenant pursuant to this Lease, Tenant hereby grants to
Landlord a lien upon all property of Tenant now or subsequently located upon the
Premises.  If Tenant abandons or vacates any substantial portion of the Premises
or is in default
 

 

 



 
- 38 -

--------------------------------------------------------------------------------

 

in the payment of any Rent, damage or other payments required to be made
pursuant to this Lease, to the fullest extent permitted by applicable law,
Landlord may enter upon the Premises, in any manner permitted by law, and take
possession of all or any part of the personal property, and may sell all or part
of the personal property at a public or private sale, in one or successive
sales, with or without notice, to the highest bidder for cash, and, on behalf of
Tenant, sell and convey all or part of the personal property delivering to the
highest bidder all of Tenant’s title and interest in the personal property
sold.  The proceeds of the sale of the personal property shall be applied by
Landlord toward the cost of the sale and then toward the payment of all sums
then due by Tenant to Landlord pursuant to the terms of this Lease.
 
24.           Uniform Commercial Code.  To the extent, if any, this Lease grants
Landlord any lien or lien rights greater than provided by the laws pertaining to
“Landlord’s Liens”, this Lease is intended as and constitutes a security
agreement within the meaning of the Uniform Commercial Code of the state in
which the Premises are located.  In addition to the rights prescribed in this
Lease, Landlord shall have all of the rights, titles, liens and interests in and
to Tenant’s property now or hereafter located upon the Premises that are granted
a secured party, as that term is defined under the Uniform Commercial Code of
the state in which the Premises are located, to secure payment to Landlord of
the various amounts required to be paid by Landlord pursuant to the terms of
this Lease.  Tenant hereby authorizes Landlord to file a financing statement for
the purpose of perfecting Landlord’s security interest under this Lease.
 
25.           Excusable Delay.  If Landlord or Tenant shall be delayed, hindered
in or prevented from the performance of any act required hereunder (other than
the payment of Rent and other charges payable by Tenant) by reason of strikes,
lockouts, labor troubles, inability to procure materials, failure of power,
riots, insurrection, the act, failure to act or default of the other party, war
or any other reason beyond the reasonable control of the party who is seeking
additional time for the performance of such act, then performance of such act
shall be excused for the period of the delay and the period for the performance
of any such act shall be extended for a reasonable period, in no event to exceed
a period equivalent to the period of such delay.  No such interruption of any
service to be provided by Landlord shall ever be deemed to be an eviction,
actual or constructive, or disturbance of Tenant’s use and possession of the
Premises, the Building or the Property except as expressly and explicitly
provided herein.
 
26.           Subordination of Lease.
 
(a)           This Lease is and shall be subordinate to any future mortgage or
superior lease, without the need to document further the subordination provided
that Landlord shall obtain from any such future mortgage holder or superior
lessor a subordination, non-disturbance and attornment agreement for the benefit
of Tenant in such mortgagee’s or superior lessor’s then current and commercially
reasonable form.  However, if Landlord requests, Tenant shall execute and
deliver to Landlord within fourteen (14) days any instrument, in recordable form
in the jurisdiction in which the Property is located, evidencing the
subordination that Landlord or lender or lessor may reasonably request.
 
(b)           If the date of expiration of any superior lease shall be the same
day as the Termination Date, the Term shall end and expire, and be deemed to
have ended and expired, twenty-four (24) hours prior to the expiration of
the superior lease.  Provided that Landlord shall give Tenant notice thereof,
Tenant shall not do anything that would constitute a default under
 

 

 



 
- 39 -

--------------------------------------------------------------------------------

 

any superior lease or mortgage, or omit to do anything that Tenant is obligated
to do under the terms of this Lease so as to cause Landlord to be in default
thereunder.
 
(c)           If, in connection with the financing of the Property, the Building
or the interest of the lessee under any superior lease, or if in connection with
the entering into of a superior lease, any lender or lessor shall request
reasonable modifications of this Lease that do not increase Tenant’s monetary
obligations under this Lease, or adversely affect or diminish the rights (other
than to a de minimis extent), or increase the other obligations of Tenant under
this Lease (other than to a de minimis extent), Tenant shall make such
modifications.  In no event shall a requirement that the consent of any lender
or lessor be given for either (i) any modification of this Lease or (ii) any
assignment or sublease be deemed to materially adverse affect the leasehold
interest hereby created.
 
(d)           If at any time prior to the expiration of the Term,
any superior lease shall terminate or be terminated for any reason or any lender
(or its designee) comes into possession of the Property or the Building or the
estate created by any superior lease by receiver, deed in lieu of foreclosure,
foreclosure, transfer in bankruptcy or otherwise, Tenant agrees, at the election
and upon demand of any owner of the Property or the Building, or of the lessor,
or of any lender in possession of the Property or the Building, to attorn, from
time to time, to any such owner, lessor or lender or any person acquiring the
interest of Landlord as a result of any such termination, or as a result of a
foreclosure of the mortgage the granting of a deed in lieu of foreclosure, the
transfer of the Property or the Building pursuant to a bankruptcy proceeding or
otherwise, upon the then executory terms and conditions of this Lease, subject
to the provisions of this Section 26, for the remainder of the Term, provided
that such owner, lessor, lender or receiver, caused to be appointed by any of
the foregoing, as the case may be, shall then be entitled to possession of the
Premises and provided further that such owner, lessor, lender or receiver, as
the case may be, or anyone claiming by, through or under such
owner, lessor, lender or receiver, as the case may be, including a purchaser at
a foreclosure sale, shall not be:
 
(i)           liable for any act or omission of any prior landlord (including
the then defaulting landlord); or
 
(ii)           subject to any credits, claims, counterclaims, demands, defenses
or offsets that Tenant may have against any prior landlord (including the then
defaulting landlord); or
 
(iii)           bound by any payment of Rent that Tenant may have made to any
prior landlord (including the then defaulting landlord) more than thirty (30)
days in advance of the date upon which such payment was due; or
 
(iv)           responsible for any funds owing by Landlord to the credit of
Tenant except for security deposits that have actually come into its possession;
or
 
(v)           bound by any obligation to perform any work or to make
improvements to the Premises, except for (A) repairs and maintenance pursuant to
the provisions of this Lease, the need for which repairs and maintenance
continues after the date upon which such owner, lessor, lender or receiver shall
be entitled to possession of the Premises, (B) repairs to the Premises or any
part thereof as a result of damage by fire or other casualty pursuant to Section
19, but only to the extent that such repairs can be reasonably made from the net
proceeds of any
 

 

 



 
- 40 -

--------------------------------------------------------------------------------

 

insurance actually made available to such owner, lessor or lender, and
(C) repairs to the Premises as a result of a partial condemnation pursuant
to Section 20, but only to the extent that such repairs can be reasonably made
from the net proceeds of any award made available to such owner, lessor, lender
or receiver; or
 
(vi)           bound by any amendment or modification of this Lease made without
its consent.
 
(e)           The provisions of this Section 26 shall inure to the benefit of
any such owner, lessor, lender or receiver, shall apply notwithstanding that as
a matter of law, this Lease may terminate upon the termination of
any superior lease, shall be self-operative, and no further instrument shall be
required to give effect to these provisions.  Upon demand of any such
owner, lessor, lender or receiver, Tenant shall execute, at Tenant’s reasonable
expense, from time to time, instruments, in recordable form, in confirmation of
the foregoing provisions of this Section 26, reasonably satisfactory to any such
owner, lessor, lender or receiver, acknowledging such attornment and setting
forth the terms and conditions of its tenancy.  Nothing contained in
this Section 26 shall be construed to impair any right otherwise exercisable by
any such owner, lessor, lender or receiver.
 
(f)           As long as any superior lease or mortgage shall exist, Tenant
shall neither terminate nor seek to terminate this Lease by reason of any act or
omission of Landlord unless and until (i) Tenant shall have given written notice
of such act or omission to all lessors and lenders at such addresses as shall
have been furnished to Tenant by Landlord or such lessors and lenders and (ii)
until a reasonable period of time (that shall not be less than the period
Landlord had to remedy such act or omission) shall have elapsed following the
giving of such notice, during which period such lessors and lenders shall have
the right, but not the obligation, to remedy such act or omission.  Nothing
herein contained shall be deemed to create any rights in Tenant not specifically
granted in this Lease or under any applicable provision of law, to require or
compel or to obligate, any such lender or lessor to remedy any such act or
omission.
 
(g)           Landlord represents that as of the date of this Lease, the Office
Complex is not encumbered by any mortgage or ground lease.
 
27.           Notices and Consents.  All notices, demands, requests, consents
and approvals that may or are required to be given by either party to the other
shall be in writing and shall be deemed given when sent by United States
certified or registered mail, postage prepaid, or by a reliable overnight
courier or by delivery of the same in person (a) if for Tenant, addressed to
Tenant at the Building, or at such other place as Tenant may from time to time
designate by notice to Landlord, with a copy to Greenbaum Rowe Smith & Davis
LLP, 99 Wood Avenue South, Iselin, New Jersey 08830, Attention:  Steven C.
Delinko, Esq. or (b) if for Landlord, addressed to CB Richard Ellis, Inc.,
Morris Corporate Center 1, 300 Interpace Parkway, Parsippany, New Jersey 07054,
Attention: Property Manager with a copy to Landlord, c/o OTR, 275 East Broad
Street, Columbus, Ohio 43215, Attention: Real Estate Manager and a copy to Arent
Fox LLP 1675 Broadway, New York, New York 10019, Attention: Jacqueline A. Weiss,
Esq., or at such other place as Landlord may from time to time designate by
notice to Tenant.  All consents and approvals provided for herein must be in
writing to be valid.  Notice shall be deemed to have been given if addressed and
mailed as above provided upon receipt or rejection of receipt by the addressee.
 

 

 



 
- 41 -

--------------------------------------------------------------------------------

 

28.           Security Deposit.
 
(a)           Upon the execution of this Lease, Tenant shall deposit with
Landlord a “clean,” unconditional, irrevocable and transferable direct pay
letter of credit (the “Letter of Credit”) in the Security Deposit Amount, in
substantially the same form as Exhibit J or otherwise in form and substance
satisfactory to Landlord, issued by and drawn on a bank reasonably satisfactory
to Landlord and that is a member of the New York Clearing House Association, for
the benefit of Landlord, as security for the faithful performance and observance
by Tenant of the terms, covenants, conditions and provisions of this Lease that
are Tenant’s obligation to observe, perform or keep.
 
(b)           The Letter of Credit shall provide, among other things, that it
shall be drawable, either in partial draws or in one draw for the full amount of
the Letter of Credit upon delivery to the issuing bank of a sight draft and the
Letter of Credit.  If an Event of Default shall occur and be continuing,
Landlord shall have the right, at Landlord’s sole election, to draw down upon
the Letter of Credit and apply the whole or any part of the proceeds thereof, as
the case may be, (i) toward the payment of any Base Rent, Additional Rent,
Tenant Electric Charge, Supplemental Electric Charge or any other item of Rent
as to which Tenant is in default, (ii) toward any sum that Landlord may expend
or be required to expend by reason of Tenant’s default in respect of any of the
terms, covenants and conditions of this Lease, including any damage, liability
or expense (including reasonable attorneys’ fees and disbursements) incurred or
suffered by Landlord, and (iii) toward any damage or deficiency incurred or
suffered by Landlord in the reletting of the Premises, whether such damages or
deficiency accrue or accrues before or after summary proceedings or other
re-entry by Landlord.  If Landlord applies or retains any part of the proceeds
of the Letter of Credit, Tenant, upon demand, shall deposit with Landlord the
amount so applied or retained (in the form of an additional Letter of Credit or
an amendment to the then existing Letter of Credit, in either case, in form and
substance reasonably satisfactory to Landlord and consistent with this
Section 28) so that Landlord shall have the full Security Deposit Amount on hand
at all times during the Term.  If for any reason in connection with the
bankruptcy or insolvency of Tenant, Landlord is required to return or repay to
Tenant any Rent, then at Landlord’s election, the Letter of Credit may be drawn
upon and the proceeds thereof applied by Landlord to offset all or any portion
of the amounts so returned or repaid.  If Tenant shall fully and faithfully
comply with all of the terms, provisions, covenants and conditions of this
Lease, the Letter of Credit shall be returned to Tenant with reasonable
promptness after the Termination Date and after delivery of possession of the
Premises to Landlord in accordance with the terms of this Lease.  In the event
of a sale or leasing of the Office Complex or the Building, Landlord shall have
the right to transfer the Letter of Credit to the vendee or lessee, and Landlord
shall thereupon be released by Tenant from all liability for the return of such
Letter of Credit, and Tenant shall cause the Letter of Credit issuer, at no cost
to Landlord (and Tenant shall pay to the issuer all related fees charged by the
issuer for such transfer), to issue an amendment to the Letter of Credit or
issue a new Letter of Credit naming the vendee or lessee as the beneficiary
thereunder.  Tenant shall look solely to the new landlord for the return of the
Letter of Credit.  The provisions hereof shall apply to every transfer or
assignment of the Letter of Credit made to a new landlord.
 
(c)           If any Letter of Credit provides that the amount drawable
thereunder shall cease to be available on a date prior to the date that is
thirty (30) days after the Termination Date,
 

 

 



 
- 42 -

--------------------------------------------------------------------------------

 

Tenant shall, at least sixty (60) days prior to the date specified in the Letter
of Credit as being the date on which such drawable amount will cease to be
available, either furnish to Landlord a renewal or extension of such Letter of
Credit or a new Letter of Credit in an amount equal to the Security Deposit
Amount.  Failure to comply with the provisions of the preceding sentence prior
to the commencement of such sixty (60) day period shall be deemed to be a
default under this Lease and Landlord may, at any time during such sixty (60)
day period, draw upon the Letter of Credit and retain as a cash deposit
hereunder the amount so drawn, and hold and apply such cash deposit in the same
manner and to the same extent as Landlord would have been entitled to apply the
proceeds of the Letter of Credit had the same not been so drawn upon; provided,
however, that neither Landlord’s drawing down of the Letter of Credit nor its
retention of any of the proceeds of the Letter of Credit shall be deemed or
construed to cure Tenant’s default hereunder, which can only be cured by the
delivery of a renewal or extension of the Letter of Credit or a new Letter of
Credit in an amount equal to the Security Deposit Amount.
 
(d)           Tenant will not assign or encumber, or attempt to assign or
encumber, its interest in the Letter of Credit or its rights thereto and neither
Landlord nor its successors or assigns shall be bound by any such assignment or
encumbrance, or attempted assignment or attempted encumbrance.
 
(e)           The “Security Deposit Amount” initially shall mean Five Hundred
Twenty Four Thousand Nine Hundred Fourteen U.S. Dollars ($524,914.00); provided,
however, that if Tenant is not then in default in the performance of any
obligation on its part to be performed or observed under this Lease, effective
on or after (i) the two (2) year anniversary of the Base Rent Commencement Date,
the Security Deposit Amount shall be reduced to Two Hundred Seventy Three
Thousand Nine Hundred Fifty and 50/100 U.S. Dollars ($273,950.50); and (ii) the
three (3) year anniversary of the Base Rent Commencement Date, the Security
Deposit Amount shall be reduced to One Hundred Thirty Six Thousand Nine Hundred
Seventy Five and 25/100 U.S. Dollars ($136,975.25).  If on any of the foregoing
dates for reduction, the Security Deposit Amount is not so reduced due to a
default then existing, then, provided Tenant cures such default before the
expiration of applicable grace or cure periods set forth in this Lease, the
Security Deposit Amount shall be reduced as set forth above promptly after such
cure has been fully made and Landlord has received notice of the same.
 
(f)           If as a result of any reduction in the Security Deposit Amount
pursuant to Section 28(e), Landlord is holding a Letter of Credit in an
aggregate amount that differs from the Security Deposit Amount, Landlord shall,
within twenty (20) Business Days after Tenant’s written request therefor, (i)
return the Letter of Credit then held by Landlord to Tenant in immediate
exchange for a new Letter of Credit, (ii) if more than one Letter of Credit
shall then be held by Landlord, return one or more of such Letter of Credit, or
(iii) accept an amendment to the Letter of Credit (or, if there is more than one
Letter of Credit, accept amendments to one or more of such Letters of Credit)
then be held by Landlord in form and substance reasonably acceptable to
Landlord, so that thereafter, in any case, Landlord shall hold one or more
Letters of Credit in an aggregate amount equal to the Security Deposit Amount.
 
(g)           (i)           Notwithstanding the foregoing, in lieu of the Letter
of Credit, Tenant shall, simultaneously with the execution and delivery of this
Lease, deposit with Landlord a good and indefeasible check, subject to
collection (the “Security Check”) in the Security Deposit Amount,
 

 

 



 
- 43 -

--------------------------------------------------------------------------------

 

as security for the full and faithful performance of every provision of this
Lease to be performed by Tenant.  Landlord shall hold the Security Check and not
deposit the same until fifteen (15) Business Days have elapsed from the date of
this Lease without Tenant delivering the Letter of Credit to Landlord.
 
(ii)           Tenant shall obtain the Letter of Credit complying in all
respects with this Section 28 within fifteen (15) Business Days of the date
hereof (the “Letter of Credit Delivery Date”) and Tenant’s failure to do so
shall constitute a default hereunder.  If the Letter of Credit Delivery Date
occurs and Tenant fails to deliver the Letter of Credit to Landlord, in addition
to the other rights and remedies available to Landlord on account of such
default, which can only be cured by the delivery the Letter of Credit complying
in all respects with this Section 28, Landlord shall be immediately entitled to
negotiate the Security Check and hold the proceeds as security for the full and
faithful performance of every provision of this Lease to be performed by Tenant
hereunder (the “Cash Security”).
 
(iii)           If Tenant obtains the Letter of Credit on or prior to the Letter
of Credit Delivery Date, Landlord shall return the Security Check to Tenant
within five (5) Business Days of receipt of the Letter of Credit.  If Tenant
does not obtain the Letter of Credit on or prior to the Letter of Credit
Delivery Date and as a result Landlord is holding a Cash Security, and Tenant
thereafter tenders a Letter of Credit in compliance with all the terms and
conditions of this Section 28, Landlord shall return the Cash Security to Tenant
within ten (10) Business Date of Landlord’s receipt of the Letter of Credit.
 
(iv)           During such time that Landlord is holding the Cash Security, if
an Event of Default shall occur and be continuing, Landlord shall have the
right, at Landlord’s sole election, to withdraw from the Cash Security and apply
the whole or any part of the proceeds thereof, as the case may be, (i) toward
the payment of any Base Rent, Additional Rent, Tenant Electric Charge,
Supplemental Electric Charge or any other item of Rent as to which Tenant is in
default, (ii) toward any sum that Landlord may expend or be required to expend
by reason of Tenant’s default in respect of any of the terms, covenants and
conditions of the Lease, including any damage, liability or expense (including
reasonable attorneys’ fees and disbursements) incurred or suffered by Landlord,
and (iii) toward any damage or deficiency incurred or suffered by Landlord in
the reletting of the Premises, whether such damages or deficiency accrue or
accrues before or after summary proceedings or other re-entry by Landlord.  If
any portion of the Cash Security is so used or applied, Tenant shall, within
five (5) Business Days after written demand therefor, deposit cash with Landlord
in an amount sufficient to restore the Cash Security to the Security Deposit
Amount and Tenant’s failure to do so shall be a default under this
Lease.  Landlord shall not, unless otherwise required by law, be required to
keep the Cash Security separate from Landlord’s general funds, nor pay interest
to Tenant.  If Landlord is required by law to maintain said deposit in an
interest bearing account, Landlord will retain the maximum amount permitted
under applicable law as a bookkeeping and administrative charge.  In the event
of bankruptcy or other debtor-creditor proceedings against Tenant, the Cash
Security shall be deemed to be applied first to the payment of Rent and other
charges due Landlord for all periods prior to filing of such proceedings.
 
                      (v)           In the event of a sale or leasing of the
Real Property or the Building, Landlord shall transfer the Cash Security to the
vendee or lessee, and Landlord shall thereupon be released by Tenant from all
liability for the return of the Cash Security.  Tenant shall look
 

 

 



 
- 44 -

--------------------------------------------------------------------------------

 

solely to the new landlord for the return of the Cash Security.  The provisions
hereof shall apply to any subsequent transferees of Landlord.
 
                      (vi)           Tenant will not assign or encumber, or
attempt to assign or encumber, its interest in the Cash Security and neither
Landlord nor its successors or assigns shall be bound by any such assignment or
encumbrance, or attempted assignment or attempted encumbrance.
 
29.           Miscellaneous Taxes.  Tenant shall pay, prior to delinquency, all
taxes assessed against or levied upon its occupancy of the Premises, or upon the
fixtures, furnishings, equipment and all other personal property of Tenant
located in the Premises, if nonpayment thereof shall give rise to a lien on the
Premises, and when possible Tenant shall cause such fixtures, furnishings,
equipment and other personal property to be assessed and billed separately from
the property of Landlord.  In the event any or all of Tenant’s fixtures,
furnishing, equipment and other personal property, or upon Tenant’s occupancy of
the Premises, shall be assessed and taxed with the property of Landlord, Tenant
shall pay to Landlord its share of such taxes within ten (10) days after
delivery to Tenant by Landlord of a statement in writing setting forth the
amount of such taxes applicable to Tenant’s fixtures, furnishings, equipment or
personal property.
 
30.           Brokerage Commission.  Except for any broker, agent or other
person named below, Landlord and Tenant represent and warrant each to the other
that each has dealt with no broker, agent or other person in connection with
this transaction and that no broker, agent or other person brought about this
transaction.  Landlord hereby agrees to pay to CB Richard Ellis, Inc. (“Agent”)
a leasing commission as set forth in that certain Property Management Agreement
between Landlord and Agent, from which Agent shall pay a “co-op” leasing
commission to CB Richard Ellis, Inc., attention Carl Eriksen (“Co-op Broker”)
pursuant to an agreement between Agent and Co-op Broker.  Tenant agrees to
indemnify, defend and hold Landlord harmless from and against any claims by any
other broker, agent or other person claiming a commission or other form of
compensation by virtue of having dealt with Tenant with regard to this leasing
transaction.  The provisions of this Section 30 shall survive the termination of
this Lease.
 
31.           Substitute Premises.  Landlord shall have the right at any time
before the Commencement Date through the end of the Term of this Lease to
substitute other Storage Space (at least equal to or greater than the area of
the Storage Space) in the Building (the “Substitution Space”) for the Storage
Space.
 
(a)           If Landlord desires to exercise such right prior to the start of
any work within the Storage Space, upon notice to Tenant, Landlord shall
designate as the Storage Space another part of the floor originally anticipated
to be leased to Tenant or a part of any other floor(s) in the Office Complex
that approximately correspond(s) to the Storage Space.  Such notice shall
specify and designate the Substitution Space to substitute for the Storage
Space.  Notwithstanding the substitution of space, all terms, covenants and
conditions of this Lease shall remain and continue in full force and effect and
shall apply to the Substituted Space.  If the Substituted Space contains more
square footage than the Premises, the Base Rent and Supplemental Electric Charge
shall be increased proportionately (provided that such Base Rent increase shall
not be in excess of five percent (5%) of the Base Rent for the current Storage
Space).
 

 

 



 
- 45 -

--------------------------------------------------------------------------------

 

(b)           If Landlord desires to exercise such right after the start of any
work within the Storage Space:
 
(i)           Landlord shall give Tenant at least sixty (60) days prior notice
thereof specifying the effective date of such substitution, whereupon, as of
such effective date: (x) the description of the leased Storage Space set forth
in this Lease shall, without further act on the part of Landlord or Tenant, be
deemed to be amended so that the Substitution Space shall, for all intents and
purposes, be deemed to be the Storage Space hereunder, and all the terms,
covenants, conditions, provisions and agreements of this Lease shall continue in
full force and effect and shall apply to the Substitution Space except that if
the Substitution Space contains more square footage than the current Storage
Space, the Base Rent and Supplemental Electric Charge shall be increased
proportionately (provided that such Base Rent increase shall not be in excess of
five percent (5%) of the Base Rent immediately preceding such increase); and (y)
Tenant shall move from the current Storage Space into the Substitution Space and
shall vacate and surrender possession to Landlord of the current Storage Space,
and if Tenant continues to occupy the current Storage Space after such effective
date, then thereafter, during the period of occupancy, Tenant shall pay Rent for
the current Storage Space at the rate set forth in this Lease, in addition to
the Rent for the Substitution Space at the above-described rate.
 
(ii)           Tenant shall have the option either to accept possession of the
Substitution Space in its “as is” condition as of such effective date or to
require Landlord to alter the Substitution Space in the same manner as the
present Storage Space were altered or were to be altered.  Such option shall be
exercised by notice from Tenant to Landlord within ten (10) days after the
aforesaid notice from Landlord to Tenant of such proposed relocation.  If Tenant
fails to deliver to Landlord within such ten (10) day period notice of its
election, or if Tenant is in default under any of the terms, covenants,
conditions, provisions or agreements of this Lease, Tenant shall be deemed to
have elected to accept possession of the Substitution Space in its “as is”
condition.  If Tenant elects to require Landlord to alter the Substitution
Space, then (x) Tenant shall continue to occupy the current Storage Space (upon
all of the terms, covenants, conditions, provisions, and agreements of this
Lease, including the covenant for the payment of Rent) until the date on which
Landlord shall have Substantially Completed such alteration work in the
Substitution Space, and (y) Tenant shall move from the current Storage Space
into the Substitution Space immediately upon the date of such Substantial
Completion by Landlord and shall vacate and surrender possession to Landlord of
the current Storage Space on such date.  During the period of such Landlord’s
alterations to the Substitution Space, Tenant shall pay Rent for the current
Storage Space at the rate set forth in this Lease or if the Substitution Space
contains more square footage than the current Storage Space, at such increased
rate set forth in subsection (b)(i) above.  With respect to such alteration work
in the Substitution Space, if Tenant shall make changes in the work and if such
changes shall delay the work to be performed by Landlord, or if Tenant shall
otherwise delay the Substantial Completion of Landlord’s work, the happening of
such delays shall in no event postpone the date for the commencement of the
payment of Rent for such Substitution Space, beyond the date on which such work
would have been Substantially Completed but for such delay, and, in addition,
Tenant shall continue to pay Rent for the current Storage Space at the rate set
forth in this Lease until it vacates and surrenders the same as
aforesaid.  Landlord at its discretion may substitute materials of like quality
for the materials originally utilized.
 

 

 



 
- 46 -

--------------------------------------------------------------------------------

 

(iii)           If Landlord exercises this relocation right, Landlord shall
reimburse Tenant for Tenant’s reasonable out-of-pocket expenses for moving
Tenant’s furniture, equipment, supplies and telephones and telephone equipment
from the current Storage Space to the Substitution Space and for reprinting
Tenant’s stationery of the same quality and quantity of Tenant’s stationery
supply on hand immediately prior to Landlord’s notice to Tenant of the exercise
of this substitution right.  If the Substitution Space contains more square
footage than the current Storage Space, and if the current Storage Space were
carpeted, Landlord shall supply and install an equal amount of carpeting of the
same or equivalent quality and color.
 
32.           Hazardous Devices and Hazardous Materials.
 
(a)           Prohibition.  Except with the prior written consent of Landlord,
Tenant shall not install or operate any steam or internal combustion engine,
boiler, machinery, refrigerating or heating device or air-conditioning apparatus
in or about the Premises, or carry on any mechanical business therein.  Except
for Hazardous Materials used in the ordinary course of business and in
compliance with Requirements of Law, Tenant and its agents, employees,
contractors and invitees shall not use, store, release, generate or dispose of
or permit to be used, stored, released, generated or disposed of any Hazardous
Materials on or in the Premises.
 
(b)           ISRA.  (i)                      If Tenant’s use of the Premises
are or becomes subject to ISRA, Tenant shall, at Tenant’s own expense, comply
with the Industrial Site Recovery Act, N.J.S.A. 13:1K-6 et seq. and the
regulations promulgated thereunder (“ISRA”) with respect to Tenant’s activities
and any Hazardous Materials used or brought onto the Premises by Tenant or those
holding by or through Tenant.  Tenant shall, at Tenant’s own expense, make all
submissions to, provide all information to, and comply with all requirements of,
the Bureau of Industrial Site Evaluation (the “Bureau”) of the New Jersey
Department of Environmental Protection (“NJDEP”) as and when required under
ISRA.  Should the Bureau or any other division of NJDEP determine that a cleanup
plan be prepared and that a cleanup be undertaken because of any spills or
discharges or hazardous substances or wastes at the Property which occur during
the Term of this Lease as a result of Tenant’s actions or inactions, or those of
its employees, agents, licensees, invitees or contractors, then Tenant shall, at
Tenant’s own expense, prepare and submit the required plans and financial
assurances, and carry out the approved plans.  At no expense to Landlord, Tenant
shall promptly provide all information known to Tenant and requested by Landlord
for preparation of NJDEP’s standard form of non-applicability affidavits and
shall promptly sign such affidavits when requested by Landlord.
 
(ii)           If Tenant’s activities are not subject to ISRA, then Landlord
shall, at Landlord’s own expense, comply with all requirements of ISRA,
including without limitation, by making all submissions to, providing all
information to, and complying with all requirements of the NJDEP or a licensed
site remediation professional.  Should any investigation, clean up or other
actions be required because of any Hazardous Materials that were not used,
spilled or discharged at the Premises by Tenant or those holding by or through
Tenant, then Landlord shall, at Landlord’s own expense, complete such actions,
including without limitation, by preparing and submitting the required plans and
financial assurances, and by carrying out the approved plans.


 
(c)           Indemnification.  (i)                                Tenant shall
indemnify, defend and hold harmless Landlord, its agents, servants, employees,
officers, directors, partners, trustees and designees,
 

 

 



 
- 47 -

--------------------------------------------------------------------------------

 

and any subsidiary, parent or affiliate corporation of any of them forever from
and against any and all liability, claims, demands, causes of action, penalty,
damage, charge, cost, expense, obligation, demand, suits, judgments or loss,
including, but not limited to, any and all liability, claims, demands, causes of
action, penalty, damage, charge, cost, expense, obligation, demand, suits,
judgments or loss by any governmental authority, property owner or any other
third person and any and all expenses, including reasonable attorneys’ fees,
relating to any environmental liability resulting from (i) any Release of any
Hazardous Materials at the Premises or emanating from the Premises to adjacent
properties or the surrounding environment during the Term of this Lease caused
by Tenant or those holding by or through Tenant; (ii) during the Term of this
Lease, any generation, transport, storage, disposal, treatment or other handling
of any Hazardous Materials at the Premises, including, but not limited to, any
and all off-site transport, storage, disposal, treatment or other handling of
any Hazardous Materials generated, produced, used and/or originating in whole or
in part from the Premises that is caused by Tenant or those holding by or
through Tenant; and (iii) any activities at the Premises during the Term of this
Lease that in any way might be alleged to fail to comply with any Requirements
of Law that is caused by Tenant or those holding by or through Tenant.
 
(ii)           Landlord shall indemnify, defend and hold harmless Tenant, its
employees, officers, directors, partners, and trustees, and any subsidiary,
parent, or affiliate of any of them, forever from and against any and all
liability, claims, demands, causes of action, penalty, damage charge, cost,
expense, obligation, suits, judgments or losses, including, but not limited to,
any and all liability, claims, causes of action, penalties, damages, charges,
costs, expenses, obligations, demands, suits, judgments or losses by any
governmental authority, property owner or any other third person and any and all
expenses, including reasonable attorneys fees, relating to any environmental
liability resulting from (i) any Releases, spills, discharges or contamination
by Hazardous Materials occurring or existing at, in or around the Property or
Buildings prior to Tenant’s occupancy of the Premises, (ii) any generation,
transport, storage, disposal, treatment or other handling of any Hazardous
Materials by Landlord or its employees or agents, and (iii) any activities at
the Property or Buildings by Landlord or its employees or agents that in any way
fail to comply with any Requirements of Law.
 
(d)           Definitions.
 
(i)           “Hazardous Materials” shall mean any substance or waste containing
hazardous substances, pollutants, and contaminants as those terms are defined in
the federal Comprehensive Environmental Response Compensation and Liability Act,
42 U.S.C.  Section 9601 et seq. and any substance similarly defined or
identified in any other applicable federal or state laws, rules or regulations
governing the manufacture, import, use, handling, storage, processing, release
or disposal of substances or wastes deemed hazardous, toxic, dangerous or
injurious to public health or to the environment.  This definition includes
friable asbestos and petroleum or petroleum-based products.
 
(ii)           “Requirements of Law” shall mean any applicable federal, state or
local law, rule, regulation, permit, agreement, order or other binding
determination of any governmental authority having jurisdiction relating to the
environment, health or safety.
 
(iii)           “Release” shall have the same meaning as in the federal
Comprehensive Environmental Response Compensation and Liability Act, 42 U.S.C.
Section 9601, et seq.
 

 

 



 
- 48 -

--------------------------------------------------------------------------------

 

(e)           Landlord Representations.  Landlord represents and warrants that
(i) the Property and Buildings are in substantial compliance with all
Requirements of Law, (ii) the Property and Buildings are not contaminated with
any Hazardous Materials, including without limitation, any friable asbestos in
violation of any Requirements of Law, (iii) the Property and Buildings are not
subject to any investigations, proceedings or pending or threatened claims,
demands, suits or judgments involving ISRA, Hazardous Materials or Requirements
of Law, and (iv) the Property and Buildings are not subject to any engineering
controls or institutional controls as such terms are defined under any of
Requirements of Law.
 


33.           Exculpation.  This Lease is executed by certain members of
Landlord, not individually, but solely on behalf of Landlord, and in
consideration for entering into this Lease, Tenant hereby waives any rights to
bring a cause of action against the individuals executing this Lease on behalf
of Landlord (except for any cause of action based upon lack of authority or
fraud), and all persons dealing with Landlord must look solely to Landlord’s
assets in the Office Complex for the enforcement of any claim against Landlord,
and the obligations hereunder are not binding upon, nor shall resort be had to
the private property of any of, the trustees, officers, directors, employees or
agents of Landlord.
 
34.           Signs.  Tenant shall not display, inscribe, print, paint, maintain
or affix on any place in or about the Building any sign, notice, legend,
direction, figure or advertisement, without Landlord’s prior written
consent.  Landlord will, at the request of Tenant, maintain (a) a listing of the
Tenant only on the directory located in the lobby of the Building; and (b)
Building standard signage on the doorway leading to the Second Floor Premises or
the wall adjacent to the entry door to the Second Floor Premises.  Landlord
reserves the right to install and maintain a sign or signs on the exterior or
interior of the Building.  Landlord represents that as of the date of this
Lease, there is no tenant in the Office Complex that has monument
signage.  Should Landlord grant comparably sized tenants in the Office Complex
monument signage rights, Landlord shall make available to Tenant, Tenant’s
proportionate share of any available monument signage.
 
35.           Locks.  No additional locks or similar devices shall be attached
to any door or window without Landlord’s prior written consent.  Except for
those keys provided by Landlord, no keys for any door shall be made.  If more
than two keys for one lock are desired, Landlord will provide the same upon
payment by Tenant.  All keys must be returned to Landlord at the expiration or
termination of this Lease.  Tenant shall see that the doors and windows, if
operable, of the Premises are closed and securely locked before leaving the
Building.
 
36.           Employment.  Tenant shall not contract for any work or service
that might involve the employment of labor incompatible with the Building
employees or employees of contractors doing work or performing services by or on
behalf of Landlord and Tenant shall remove any laborer from the Premises shown
to be incompatible with the Building employees immediately upon request from
Landlord.
 
37.           Plumbing.  Tenant must observe strict care and caution that all
water faucets and water apparatus are shut off before Tenant or its employees
leave the Building to prevent waste or damage.  Plumbing fixtures and appliances
shall be used only for purposes for which constructed, and no sweepings,
rubbish, rags or other unsuitable material shall be thrown or
 

 

 



 
- 49 -

--------------------------------------------------------------------------------

 

placed therein.  Damage resulting to any such fixtures or appliances from misuse
by Tenant shall be paid by Tenant and Landlord shall not in any case be
responsible therefor.
 
38.           Certain Rights Reserved to Landlord.  Landlord reserves the
following rights:
 
(a)           To name the Building and to change the name or street address of
the Building;
 
(b)           To designate all sources furnishing sign painting and lettering,
ice, drinking water, towels, toilet supplies, shoe shining, vending machines,
mobile vending service, catering, and like services used on the Premises or in
the Building;
 
(c)           On reasonable prior notice to Tenant, to exhibit the Premises to
prospective tenants during the last twelve (12) months of the Term, and to
exhibit the Premises to any prospective purchaser, mortgagee, or assignee of any
mortgage on the Property and to others having a legitimate interest at any time
during the Term; and
 
(d)           To install vending machines of all kinds in the Property,
including, without limitation, the Premises, and to provide mobile vending
service therefor, and to receive all of the revenue derived therefrom; provided,
however, that no vending machines shall be installed by Landlord in the Premises
nor shall any mobile vending service be provided therefor, unless Tenant so
requests.
 
39.           Miscellaneous.
 
(a)           No receipt of money by Landlord from Tenant after the termination
of this Lease or after the service of any notice or after the commencement of
any suit, or after final judgment for possession of the Premises shall
reinstate, continue or extend the Term of this Lease or affect any such notice,
demand or suit or imply consent for any action for which Landlord’s consent is
required.
 
(b)           The term “Landlord” as used in this Lease, so far as covenants or
agreements on the part of Landlord are concerned, shall be limited to mean and
include only the owner (or ground lessor, as the case may be) for the time being
of the Premises.  If the Premises or the underlying lease, if any, be sold or
transferred, the seller thereof shall be automatically and entirely released of
all covenants and obligations under this Lease from and after the date of
conveyance or transfer, provided the purchaser on such sale has assumed and
agreed in writing to carry out all covenants and obligations contained in this
Lease to be performed on the part of Landlord hereunder, it being hereby agreed
that the covenants and obligations, contained in this Lease to be performed on
the part of Landlord hereunder shall be binding upon Landlord, its successors
and assigns, only during their respective successive period of ownership.
 
(c)           It is understood that Landlord may occupy portions of the Building
in the conduct of Landlord’s business.  In such event, all references herein to
other tenants of the Building shall be deemed to include Landlord as occupant.
 
(d)           All of the covenants of Tenant hereunder shall be deemed and
construed to be “conditions” as well as “covenants” as though the words
specifically expressing or implying covenants and conditions were used in each
separate instance.
 

 

 



 
- 50 -

--------------------------------------------------------------------------------

 

(e)           This Lease shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and assigns, provided that
this provision shall in no manner enlarge Tenant’s rights of assignment, which
right of assignment has been restricted under the foregoing provisions of this
Lease.
 
(f)           Tenant hereby irrevocably (a) consents and irrevocably submits to
the jurisdiction of any Federal, state, county or municipal court sitting in the
State of New Jersey in Morris County in respect to any action or proceeding
brought therein by Landlord against Tenant concerning any matters arising out of
or in any way relating to this Lease; (b) irrevocably waives personal service of
any summons and complaint and consents to the service upon it of process in any
such action or proceeding by mailing of such process to Tenant at the address
set forth herein and hereby irrevocably also designates Greenbaum Rowe Smith &
Davis LLP, 99 Wood Avenue South, Iselin, New Jersey 08830, Attention:  Steven C.
Delinko, Esq., to accept service of any process on Tenant’s behalf and hereby
agrees that such service shall be deemed sufficient; (c) waives all objections
as to venue and any and all rights it may have to seek a change of venue with
respect to any such action or proceedings including any claim of forum non
conveniens pursuant to any rule of common law and/or any applicable statute; (d)
agrees that the laws of the State of New Jersey shall govern in any such action
or proceeding and waives any defense to any action or proceeding granted by the
laws of any other country or jurisdiction unless such defense is also allowed by
the laws of the State of New Jersey; and (e) agrees that any final judgment
rendered against it in any such action or proceeding shall be conclusive and may
be enforced in any other jurisdiction by suit on the judgment or in any other
manner provided by law.  Tenant further irrevocably agrees that any action or
proceeding by Tenant against Landlord in respect to any matters arising out of
or in any way relating to this Lease shall be brought only in the State of New
Jersey in Morris County.
 
(g)           AS A FURTHER INDUCEMENT TO LANDLORD TO ENTER INTO THIS LEASE AND
IN CONSIDERATION HEREOF, TENANT, BY EXECUTION AND DELIVERY OF THIS LEASE, HEREBY
WAIVES TRIAL BY JURY AND THE RIGHT THERETO IN ANY ACTION OR PROCEEDING OF ANY
KIND OR NATURE, ARISING ON, UNDER OR BY REASON OF OR RELATING TO, THIS LEASE OR
ANY AGREEMENT COLLATERAL HERETO.
 
(h)           Tenant acknowledges that its possession, use and peaceful
enjoyment of the Premises is conditioned upon Tenant’s timely performing all of
its obligations hereunder, including but not limited to the payment of all Base
Rent.  In consideration thereof, Tenant hereby waives its right under N.J.S.A.
2A: 18-60 or other similar statutes to remove any action for non-payment of Base
Rent brought by Landlord or its managing agent pursuant to N.J.S.A. 2A:18-53 to
another court.  Any other matter mentioned in any such action brought by
Landlord under the latter statute shall not waive Landlord’s or Tenant’s right
to bring a separate action in the proper court for monies due and owing either
party hereunder; nor shall Landlord be prohibited from instituting a dispossess
action far nonpayment of monies other than Base Rent.
 
40.           Relationship of Parties.  Any intention to create a joint venture,
partnership or principal and agent relationship between the parties hereto is
hereby expressly disclaimed.  This Lease shall create the relationship of
landlord and tenant between Landlord and Tenant.
 

 

 



 
- 51 -

--------------------------------------------------------------------------------

 

41.           Gender and Number.  Whenever words are used herein in any gender,
they shall be construed as though they were used in the gender appropriate to
the context and the circumstances, and whenever words are used herein in the
singular or plural form, they shall be construed as though they were used in the
form appropriate to the context and the circumstances.
 
42.           Topic Headings.  Headings and captions in this Lease are inserted
for convenience and reference only and in no way define, limit or describe the
scope or intent of this Lease nor constitute any part of this Lease and are not
to be considered in the construction of this Lease.
 
43.           Counterparts.  If Landlord or Landlord’s agent offers this Lease
to Tenant, such offer is made subject to Landlord’s acceptance and
approval.  Notwithstanding Tenant’s execution of this Lease, Tenant acknowledges
that this Lease Agreement shall not be binding upon Landlord until such time as
Landlord approves and executes this Lease, and Tenant receives a
counterpart.  If Tenant does not receive a fully executed counterpart of this
Lease from Landlord within thirty (30) days of submission of its signature pages
to Landlord or its attorney, Landlord shall return to Tenant such signature
pages and any payments made or Letter of Credit given by Tenant in connection
with Lease execution neither party shall thereafter have any obligation to the
other.  The parties may execute several copies of this Lease.  All copies of
this Lease bearing signatures of the parties shall constitute one and the same
Lease, binding upon all parties.  The parties may exchange counterpart
signatures by facsimile or electronic transmission and the same shall constitute
delivery of this Lease with respect to the delivering party.  If a variation or
discrepancy among counterparts occurs, the copy of this Lease in Landlord’s
possession shall control.
 
44.           Entire Agreement.  This Lease contains the entire understanding
between the parties and supersedes any prior understanding or agreements between
them respecting the subject matter.  No representations, arrangement, or
understandings except those fully expressed herein, are or shall be binding upon
the parties.  No changes, alterations, modifications, additions or
qualifications to the terms of this Lease shall be made or be binding unless
made in writing and signed by each of the parties.
 
45.           Recording.  The parties agree that neither this Lease nor any
memorandum thereof shall be recorded.
 
46.           Governing Law; Invalidity of any Provisions.  This Lease shall be
subject to and governed by the internal laws of the state in which the Premises
are located without regard to principles of conflicts of laws.  If any term or
provision of this Lease or the application thereof to any person or circumstance
shall to any extent be invalid or unenforceable, the other terms of this Lease,
or the application of such term or provision to persons or circumstances other
than those as to which it is held invalid or unenforceable, shall not be
affected thereby, and each term and provision of this Lease shall be valid and
be enforced to the fullest extent permitted by law.
 
47.           Failure to Give Possession.  Tenant waives any right to rescind
this Lease under any applicable law and further waives the right to recover any
damages that may result from Landlord’s failure for any reason to deliver
possession of the Premises on the date set forth in Section 2 for the
commencement of the Term.  If Landlord is unable to give possession of the
Premises on the date set forth in Section 2 for the commencement of the Term,
and provided that
 

 

 



 
- 52 -

--------------------------------------------------------------------------------

 

Tenant is not responsible for such inability to give possession, the
Commencement Date shall be deemed to be the date upon which Landlord shall
deliver possession of the Premises to Tenant.  No such failure to give
possession on the date set forth in Section 2 for the commencement of the Term
shall in any way affect the validity of this Lease or the obligations of Tenant
hereunder or give rise to any claim for damages by Tenant or claim for
rescission of this Lease, nor shall the same be construed in any way to extend
the Term except as specifically set forth in Section 5 of Exhibit D.
 
48.           Renewal
Option.  b)                                           Subject to the provisions
of this Section 48, Tenant shall have the right (the “Renewal Option”) to extend
the Term of this Lease for two (2) additional terms of five (5) years each
(each, a “Renewal Term”).  The first Renewal Term shall commence, if at all, at
12:00 A.M. on the day immediately following the original Termination Date, and
shall expire at 11:59 P.M. on the fifth (5th) anniversary of the original
Termination Date or on such earlier date upon which this Lease may be terminated
as provided elsewhere in this Lease.  The second Renewal Term shall commence, if
at all, at 12:00 A.M. on the day immediately following the termination date of
the first Renewal Term, and shall expire at 11:59 P.M. on the fifth anniversary
of the termination date of the first Renewal Term, or on such earlier date upon
which this Lease may be terminated as provided elsewhere in this Lease.  Each
Renewal Option may be exercised only by Tenant giving Landlord written notice
(the “Renewal Notice”) of Tenant’s intention to renew this Lease pursuant to
this Section 48 not later than twelve (12) months prior to the then applicable
Termination Date.  Such Renewal Notice shall be deemed properly given only if on
the date that Tenant shall exercise the Renewal Option (the “Exercise
Date”):  (i) this Lease is in full force and effect, (ii) a default on Tenant’s
part has not occurred and is not continuing, and (iii) Tenant shall be in actual
and physical occupancy of the entire Premises for its own use.  Time is of the
essence with respect to the giving of the Renewal Notice by Tenant to Landlord.
 
(b)           Intentionally omitted.
 
(c)           If Tenant shall exercise the Renewal Option in accordance with the
provisions of this Section 48, then this Lease shall be extended for the Renewal
Term upon all of the terms, covenants and conditions contained in this Lease,
except that: (a) during the Renewal Term, the Base Rent shall be ninety five
percent (95%) of the then fair annual Market Rental Value of the Premises on the
applicable Termination Date, determined as provided in Section 48(d), (b) from
and after the Exercise Date (but subject to the provisions of Section 48(b), all
references to “Termination Date” shall be deemed to refer to the last day of the
applicable Renewal Term, and all references to the “Term” shall be deemed to
include the applicable Renewal Term; (c) Tenant shall have no further right or
option to renew this Lease or the Term hereof beyond the second Renewal Term;
and (d) all provisions of this Lease concerning the performance by Landlord of
any work, and the grant by Landlord of any monetary contribution, rent abatement
or rent credit in connection with Tenant’s initial occupancy of the Premises
shall be deemed deleted.
 
(d)           The term “Market Value Rent” shall mean the annual fair market
rental value of the Premises as of the Termination Date, taking into
consideration all relevant factors and concessions, if any, that would
customarily be considered in making such determination with respect to five (5)
year renewals of existing leases in first-class office buildings in Morris
County, New Jersey.
 

 

 



 
- 53 -

--------------------------------------------------------------------------------

 

(e)           The initial determination of Market Value Rent shall be made by
Landlord.  Landlord shall give notice (the “MVR Notice”) to Tenant of Landlord’s
initial determination of the Market Value Rent not later than sixty (60) days
prior to the then applicable Termination Date.  Notwithstanding that the
Termination Date shall not yet have occurred, such initial determination of
Market Value Rent shall be final and binding in fixing the Market Value Rent,
unless, within fifteen (15) days after Landlord shall have given the MVR Notice
to Tenant, Landlord shall receive a notice from Tenant (the “MVR Objection
Notice”): (i) advising Landlord that Tenant disagrees with the initial
determination of Market Value Rent set forth in the MVR Notice, and
(ii) proposing a specific alternative Market Value Rent, which shall have been
determined in good faith by Tenant.  If Landlord and Tenant shall fail to agree
upon the Market Value Rent within fifteen (15) days after Landlord shall have
received the MVR Objection Notice, then Landlord and Tenant each shall give
notice to the other setting forth the name and address of an arbitrator
designated by the party giving such notice.  If either party shall fail to give
notice of such designation within ten (10) days after the expiration of such
fifteen (15) day period, then the first arbitrator chosen shall make the
determination alone.  If two (2) arbitrators shall have been designated, such
two (2) arbitrators shall, within fifteen (15) days following the designation of
the second arbitrator, make their determinations of Market Value Rent in writing
and give notice thereof to each other and to Landlord and Tenant.  Such two
arbitrators shall have fifteen (15) days after the receipt of notice of each
other’s determinations to confer with each other and to attempt to reach
agreement as to the determination of Market Value Rent.  If such two (2)
arbitrators shall agree as to the determination of the Market Value Rent, such
amount shall be final and binding upon Landlord and Tenant.  If such two (2)
arbitrators shall fail to agree by the end of such fifteen (15) day period, then
such two arbitrators shall designate a third arbitrator.  If the two (2)
arbitrators fail to agree upon the designation of such third arbitrator within
ten (10) days after the expiration of such fifteen (15) day period, then either
party may apply to the American Arbitration Association or any successor thereto
having jurisdiction for the designation of the third arbitrator.  The third
arbitrator shall, within twenty (20) days after his or her designation, choose
one of the determinations of the two arbitrators originally selected by the
parties, and that choice by the third arbitrator shall be binding upon Landlord
and Tenant.  All arbitrators shall be real estate appraisers or consultants who
have had at least ten (10) years continuous experience in the business of
appraising first-class office buildings in Morris County, New Jersey.  Each
party shall pay its own counsel fees and expenses, if any, in connection with
any arbitration under this Section 48, as well as the expenses and fees of any
arbitrator selected by it in accordance with the provisions of this
Section.  The parties shall share equally all other expenses and fees of any
such arbitration, including the fees and expenses of the third arbitrator.  The
determination rendered in accordance with the provisions of this Section 48(e)
shall be final and binding in fixing the Market Value Rent.  The arbitrators
shall not have the power to add to, modify or change any of the provisions of
this Lease.
 
(f)           If the Market Value Rent shall not have been determined prior to
the commencement of the Renewal Term, then until the Market Value Rent and,
accordingly, the Base Rent, shall have been finally determined, the Base Rent
for and during the Renewal Term initially shall be equal to the Market Value
Rent proposed by Landlord.  Upon final determination of the Market Value Rent,
an appropriate adjustment to the Base Rent shall be made reflecting such final
determination, and Landlord or Tenant, as the case may be, shall refund (via
credit against the next installment of Rent due) or pay to the other any
overpayment
 

 

 



 
- 54 -

--------------------------------------------------------------------------------

 

or deficiency, as the case may be, in the payment of Base Rent from the
commencement of the Renewal Term to the date of such final determination.
 
49.           Termination Option.
 
(a)           Tenant shall have the one time option (the “Termination Option”)
to elect to terminate the Term and estate granted by this Lease effective as of
the five (5) year anniversary of the Base Rent Commencement Date (the “Early
Termination Date”).  Tenant shall exercise the Termination Option, if at all,
only by (a) giving to Landlord irrevocable written notice (the “Early
Termination Notice”) not later than the four (4) year anniversary of the Base
Rent Commencement Date, as to which date time is of the essence, and
(b) concurrently with the giving of the Early Termination Notice, delivering to
Landlord the Termination Payment.  If, for any reason, Tenant shall fail to
timely pay the Termination Payment (as to which payment time is of the essence),
Tenant shall no longer have any right to terminate this Lease pursuant to this
Section 49.  The Termination Payment shall be paid by official bank check or
certified check payable to the order of Landlord drawn upon a bank that is a
member of the New York Clearing House Association, or any other commercial bank
reasonably acceptable to Landlord or shall be made by wire transfer to an
account designated by Landlord.  The term “Termination Payment” shall mean One
Hundred Twenty Two Thousand Five Hundred Seventy One and 59/100 U.S. Dollars
($122,571.59).
 
(b)           If Tenant shall timely give the Early Termination Notice and
timely make the Termination Payment, the Term of this Lease with respect to the
Premises (unless the same shall have expired sooner pursuant to any of the other
provisions of the Lease or pursuant to law) shall terminate on the Early
Termination Date with the same effect as if the Early Termination Date were the
Termination Date and provided that Tenant shall vacate the Premises in
accordance with the Early Termination Notice, the Rent with respect to the
Premises shall be apportioned as of the Early Termination Date.
 
(c)           Anything in this Section 49 to the contrary notwithstanding, if a
default on Tenant’s part shall have occurred and be continuing on the date on
which Tenant gives the Early Termination Notice or on the Early Termination
Date, then, at Landlord’s sole option, Tenant’s exercise of the Termination
Option shall be null and void and the Lease shall continue in full force and
effect for the remainder of the Term, in which event Landlord shall promptly
return to Tenant any Termination Payment theretofore made by Tenant to Landlord.
 
(d)           The rights in this Section 49 are personal to PDI, Inc. or any
Related Entity and shall not be exercisable by any person other than PDI, Inc.
or any Related Entity.
 
50.           Conference Room.  Landlord shall construct a training and
conference room in the Office Complex (the “Conference Facility”) for
accommodation of at least thirty (30) people to be part of the Common Area, for
Tenant’s use in common with the other tenants in the Office Complex by May 1,
2010.  The Conference Facility will be available to all tenants in the Office
Complex on a “first come first served” basis and all reservations for the
Conference Facility must be made with the property manager for the Office
Complex.  Tenant shall abide by such reasonable rules and regulations as
Landlord may impose on the use of the Conference Facility from time to
time.  Landlord reserves the right to relocate the Conference Facility and/or
discontinue the Conference Facility as an amenity in the Office Complex due to
lack of use thereof by the tenants.
 

 

 



 
- 55 -

--------------------------------------------------------------------------------

 

 
51.           Satellite Dish65.           .  Landlord grants to Tenant the right
to erect, install and maintain a satellite dish (the “Satellite Dish”) covering
no greater than twenty (20) square feet on the roof of the Building (the
“Satellite Premises”) throughout the term of the Lease, as extended or renewed
pursuant to the terms of this Lease, subject to the following terms and
conditions:
 
(a)           Tenant shall provide, install, maintain, operate and remove the
Satellite Dish at its sole cost and expense.
 
(b)           The Satellite Dish shall be an 18 inch model with a
non-penetrating and cushioned ballast frame.  The Satellite Dish shall be
located near the center of the roof, and shall not be visible from the ground.
The installation of the Satellite Dish shall not cause any excess structural
stress affecting the load-bearing capacity of the roof.  Landlord reserves the
right to require Tenant to relocate the Satellite Dish to an alternate location
during the term of this Lease.
 
(c)           The Satellite Dish shall be installed on the roof of the Building
in accordance with the plans and specifications to be prepared by Tenant and
subject to the prior approval of Landlord and all Governmental Authorities
having jurisdiction, including, without limitation, the Federal Communication
Commission.  The exact location of the Satellite Dish, the method of
installation, and the location and securing of all wire connections between the
Satellite Dish and the Premises, shall be subject to the prior approval of
Landlord (which approval shall not be unreasonably withheld or delayed).
 
(d)           The Satellite Dish shall be installed by contractors pre-approved
by Landlord (which approval shall not be unreasonably withheld or delayed), in
good and worker-like and it accordance with the reasonable directions of
Landlord relative thereto.  Tenant and/or its contractors shall provide all
appropriate insurance for such installation, including, but not limited to
workers compensation insurance. Tenant’s installation and removal of the
Satellite Dish shall comply with the terms of Article 6 hereof.
 
(e)           All permits and approvals required to erect, install and maintain
the Satellite Dish shall be obtained by Tenant and furnished to Landlord prior
to installation.
 
(f)           In no event shall the installation of the Satellite Dish or any
wiring penetrate the roof of the Buildings.
 
(g)           The Satellite Dish shall be designed, constructed, installed,
maintained and operated in compliance with all applicable rules and regulations
of the Federal Communication Commission, and all other applicable governmental
construction and electrical codes and good engineering practices.
 
(h)           Any damage to the Building or other property of Landlord or any
other tenant resulting from the installation or maintenance of the Satellite
Dish shall be promptly repaired at Tenant’s sole cost and expense.
 
(i)           Tenant agrees that the Satellite Dish will operate in a band to be
used for reception only.  The installation, maintenance and operation of the
Satellite Dish shall not interfere with the present or future use of the
Building by Landlord or any other tenant, nor
 

 

 



 
- 56 -

--------------------------------------------------------------------------------

 

shall it cause any radio, television or telephone interference, or cause signal
interference to any communication equipment operating at the Building.  In the
event any interference is caused by Tenant’s equipment, Tenant shall immediately
remove the Satellite Dish at its sole cost and expense.
 
(j)           Landlord shall have no liability for any damage to, or caused by,
the Satellite Dish.  Tenant indemnifies and agrees to hold Landlord and its
successors harmless from any loss or damage that Landlord may sustain in
connection with the Satellite Dish, including, without limitation, all
liabilities, costs or expenses of any kind or nature incurred in connection with
any claim or proceeding brought thereon and the defense thereof.
 
(k)           Tenant shall maintain throughout the term of this Lease,
comprehensive liability insurance protecting Landlord, Landlord’s agents and any
superior interest holder from any liability, damages, costs or expenses in
connection with the installation, use or maintenance of the Satellite Dish, and
shall supply the appropriate certificate of such insurance. Any increase in
insurance cost resulting from the installation or maintenance of the Satellite
Dish shall be paid by Tenant upon demand.
 
(l)           At Landlord’s request, the Satellite Dish shall be removed by
Tenant by contractors pre-approved by Landlord, in a good and worker-like
manner, upon the expiration or earlier termination of this Lease, at Tenant’s
sole cost and expense.
 
(m)           Landlord agrees to reasonably cooperate with Tenant, at Tenant’s
request and at Tenant’s sole cost and expense, to secure any permits that may be
required for the Satellite Dish.
 
(n)           Landlord reserves the right as it may reasonably require to
suspend the operation of the Satellite Dish for such reasonable time as Landlord
may require in connection with the repair, maintenance and replacement of the
roof.
 
[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY.]
 

 

 



 
- 57 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Lease by their respective
duly authorized representatives as of the day and year first above written.
 
LANDLORD:


OTR-MCC LLC, a Delaware limited liability company




By:  OTR-MCC, Inc., its Managing Member




By:           /s/ Matthew J.
Vulanich                                                      
Name:  Matthew J. Vulanich
Title:  Vice President




TENANT:


PDI, INC., a Delaware corporation




By:           /s/ Jeffrey
Smith                                                      
Name:  Jeffrey Smith
Title:  Chief Financial Officer





S - 1

 



 
 

--------------------------------------------------------------------------------

 
